Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 1 of 116




                          EXHIBIT
                             2
             Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 2 of 116
                                  tJS--tJ~ -O(


                                           IN THE UNITED STATES
                                       PATENT ANO TRADEMARK OFFICE

      PATENT APPLICATION

      Krishna Balachandran
      Joseph H Kang
      Kumud K Sanwal
      James Paul Seymour


      CASE     21 -1-3-1 2
      TITLE    Enhanced Frequency Hopping In A Wireless System

      ASSISTANT COMMISSIONER FOR PATENTS
      WASHINGTON, 0.C. 20231

      SIR:

                                   NEW APPLICATION UNDER 37 CFR § 1.53(b)

      Enclosed are the following papers relating to the above-named application for patent:
              Specification - 17 pages
,,            6 Informal Sheets of drawing(s)
!'"
m             Information Disclosure Statement with two (2) references attached.

                                                      CLAIMS AS FILED
                                      NO. FILED             NO. EXTRA                            RATE      CALCULATIONS
      Total Claims                     27 - 20 =                 7                              x$18 =         $126
      Independent Claims               13 - 3 =                 10                              x$80 =         $800
      Multiple Dependent
      Claims if aoolicable                                                                      + $270 =        $0
      Basic Fee                                                                                               $710
                                                                                            TOTALFEE          $1636

      Please file the application and charge Lucent Technologies Deposit Account No. 12-2325 the amount
      of $1636, to cover the filing fee. Duplicate copies of this letter are enclosed. In the event of non-payment
      or improper payment of a required fee, the Commissioner is authorized to charge or to credit Deposit
      Account No. 12-2325 as required to correct the error.

      The Assistant Commissioner for Patents is hereby authorized to treat any concurrent or future reply,
      requiring a petition for extension of time under 37 CFR § 1.136 for its timely submission, as incorporating
      a petition for extension of time for the appropriate length of time if not submitted with the reply.


                                           "Expres• Mall" ma
                                           number -      .Z.I
                                           Date of Deposit -,f~:J-:ft:sft,~/f-::::::-+.-:
                                             I hereby certify at this 1#:1.~t:a.a~ Is
                                           being deposited with the n t&d Sta1es Postal
                                           S9rvice · exprees Mail Post Office 10
                                           Addressee• service :.inder 37 CFR 1.10 on the
                                           daio indicnted abov~ and la adt!ressed to the
                                            Commissioner or Patents and Trademarkt
                                           Washington, O.C. 20 231

                                                                                      of fee)




                                                                                                            WSOU-CANON-0000013
                  Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 3 of 116
"   --   •   l.                                             2

             Please address all correspondence to Docket Administrator (Room 3C-512), Lucent Technologies
             Inc., 600 Mountain Avenue, P.O. Box 636, Murray Hill, New Jersey 07974-0636. However, telephone
             calls should be made to me at 732-949-1708.

                                                    Respectfully,

                                                       ••✓i: _ § ~ - v
                                                  ~~la~                      -,
                                                    Reg. No. 36229
                                                    Attorney for Applicant(s)

             Date:   ~\Qj 1    )
                                   2-0D/
             Lucent Technologies Inc.
             600 Mountain Avenue (Room 3C-512)
             P.O. Box 636
             Murray Hill, New Jersey 07974-0636




             PT13 12/97




                                                                                                WSOU-CANON-000001 4
         Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 4 of 116

     · Balachandran-Kang-Sanwal-Seymour 21-1-3-12



         ENHANCED FREQUENCY HOPPING IN A WIRELESS SYSTEM

       FIELD OF THE INVENTION
              This invention relates generally to communications and, more particularly, to
       wireless communications systems.

5      BACKGROUND OF THE INVENTION
              Advances in wireless technologies have propelled a migration in features and
       services provided to the end user. Network operators may however need to support
       multiple and perhaps migratory technologies with limited spectrum. Therefore, radio
       resource management techniques that improve spectral efficiency and/or system capacity
10     are always ofinterest to network operators.
              Higher spectral efficiency and/or voice capacity can be achieved in the Global
       System for Mobile Communication (GSM) Enhanced Data rates for Global Evolution
       (EDGE) Radio Access Network (GERAN) through tight frequency reuse (e.g., 1/3 or 1/ 1
       reuse). Current GSM deployments employ techniques such as frequency hopping in order
15     to combat the effects of fading and interference. The performance improvement achieved
       through :frequency hopping for voice users at the link and system level directly translates
       into higher capacity.
              On a GSM full rate traffic channel, 20 ms (milli-second) speech frames are
       convolutionally encoded and diagonally interleaved over a sequence of 8 bursts in a time
20     slot. In the case of a half rate channel, speech is coded and diagonally interleaved over a
       sequence of 4 alternate bursts in a time slot. Frequency hopping is carried out burst by
       burst in order to mitigate the effects of slow fading and interference. It provides the
       following benefits: fading diversity, interferer diversity, and interference averaging.
              In practical systems, the frequency hopping is typically non-ideal and the benefits
25     of fading and interferer diversity are not fully realized.       With respect to frequency
       hopping techniques, GSM specifies cyclic frequency hopping and pseudo-random
       frequency hopping (e.g., see 3GPP TS 45.002, "3rd Generation Partnership Project;
       Technical Specification Group GERAN; Digital Cellular telecommunications System
       (Phase 2+); Multiplexing and Multiple Access on the Radio Path (Release 4)"). If the

                                                         1




                                                                                            WSOU-CANON-0000015
        Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 5 of 116

     Balachandran-Kang-Sanwal-Seymour 21-1 -3-12


     number of frequencies is sufficient, then cyclic hopping provides full fading diversity.
     (As referred to herein, full fading diversity is where every burst within the interleaving
     depth of a speech frame experiences an independent fading state. This is possible only if
     the number of frequencies is greater than the number of bursts over which a speech frame
 5   is interleaved and the frequencies are sufficiently separated from each other.) However,
     cyclic bopping does not provide the benefits of interferer diversity and interference
     averaging. The pseudo-random frequency hopping algorithm specified in GSM provides
     interferer diversity and achieves long-term interference averaging but does not guarantee
     fading diversity (i.e., no frequency repetitions) within the interleaving depth of a speech
10   frame.
              With respect to GSM pseudo-random frequency hopping, if a large amount of
     spectrum is allocated, then there are many frequencies over which users can hop and
     repeated frequencies over a short interval are not common. However, in limited spectrum
     scenarios where the number of frequencies are smaller than the number of bursts over the
15   interleaving depth (40 ms in the speech case), frequency repetitions always occur. This is
     illustrated in FIG. 1 on a full rate traffic channel. For full-rate voice users, eight bursts
     are transmitted over pseudo-randomly generated frequencies (it is assumed for this
     example that there are eight frequencies to select from :fo to/ 7). As can be observed from
     FIG. 1, coded speech frame 1 encounters frequency,.f,, on 3 out of the 8 bursts that it is
20   interleaved across. This implies that speech frame 1 experiences only 6 out of 8 possible
     independent fading states (assuming there is sufficient separation between each of the
     frequencies). Similarly, it can be observed for speech frame 2 that frequencies,h,./4 and
     jj arc repeated two times each on the 8 bursts over which coded speech frame 2 is
     interleaved. In this case, speech frame 2 experiences only 5 out of 8 possible independent
25   fading states. In other words, the GSM pseudo-random frequency hopping algorithm
     does not maximize the number of unique frequencies (or independent fading states) in
     this case. This has consequences for low mobility users where the fading tends to be
     strongly correlated for time duration in excess of the interleaving depth of a speech frame.
     In this case, users may hop to the same frequency multiple times, experiencing similar
30   channel fading conditions each time. With typical channel coding schemes employed for



                                                      2




                                                                                         WSOU-CANON-000001 6
                 Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 6 of 116

              Balachandran-Kang-Sanwal-Seymour 21-1-3-12


              speech traffic channels and control signaling channels, increased correlation within the
              interleaving depth can lead to degradation in error perfonnance.

              SUMMARY OF THE INVENTION
                     In accordance with the invention, a wireless endpoint transmits signals using
          5   frequency hopping over a time period T by selecting a frequency from a set of N
              frequencies such that over at least a portion of the time period T, the frequency selection
              is constrained to less than the N frequencies.
                      In an embodiment of the invention, a wireless endpoint employs frequency
              hopping for communicating signals in a wirel,ess communications system. Over a time
         10   period T, the wireless endpoint performs pseudo-random selection of a frequency from a
              hopping set such that over at least a portion of the time period T the choice of frequencies
              to select from within the hopping set is constrained as a function of previously selected
              frequencies. In particular, prior selected frequencies are temporarily prohibited from
              being selected again from the hopping set. Thus, repetition of frequencies over the time
ISi
1 ~:     15   period T is reduced.

              BRIEF DESCRIPTION OF THE DRAWING
                     FIG. 1 illustrates prior art frequency repetition in a GSM pseudo-random hopping
  ..
,,:.1'        sequence over an illustrative time period;
                     FIG. 2 shows an illustrative high-level block diagram of a wireless endpoint for
         20   use in accordance with the principles of the invention;
                     FIG. 3 illustrates constrained frequency hopping in a GSM pseudo-random
              hopping sequence over an illustrative time period, T;
                     FIG. 4 shows Table One, which lists the parameters used in detennining a pseudo-
              random frequency index S;
         25          FIG. 5 shows an illustrative flow chart embodying the principles of the invention;
              and
                     FIG. 6 shows Table Two, which illustrates an application of the inventive
              concept.

              DETAILED DESCRIPTION

                                                               3




                                                                                                  WSOU-CANON-0000017
              Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 7 of 116

          Balachandran-Kang-Sanwal-Seymour 21-1-3-12


                 Other than the inventive concept, familiarity with GSM is assumed and is not
          described herein. For example, other than the inventive concept, a form of frequency
          hopping used in GSM is described in 3GPP TS 45.002, "3rd Generation Partnership
          Project; Technical Specification Group GERAN; Digital Cellular telecommunications
     5    System (Phase 2+); Multiplexing and Multiple Access on the Radio Path (Release 4)." In
          addition, the inventive concept is implemented using conventional programming
          techniques, which as such, will not be described herein.
                 FIG. 2 shows a high-level block diagram of a representative wireless endpoint 200
          for use in accordance with the principles of the invention. Other than the inventive

     10   concept, the elements shown in FIG. 2 are well known and will not be described in detail.
          Wireless endpoint 200 represents a stored-program-control-based processor architecture
          and includes processor 250, memory 260 (for storing program instructions and data (such
          as a set of hopping frequencies), as further described below) and communications
          interface(s) 265 for coupling to one or more wireless communication paths as represented
     15   by path 266 (e.g., 265 represents a wireless transmitter and a wireless receiver). In the
          context of this invention, e.g., processor 250 and memory 260 implement (among other
          functions not described herein) a constrained frequency hopping method for selecting
          frequencies for use in transmission of signals via communications interface 265.         A
          detailed description of the reception and transmission of wireless signals is not necessary
:1   20   for the inventive concept and, as such, is not described herein. Except as noted below, it
          is assumed that the wireless endpoint 200 is a part of a GSM system (not shown) and is in
          communication with another wireless endpoint (not shown). Wireless endpoint 200 is
          representative of any wireless device, e.g., a base station, mobile station, user terminal,
          etc.
     25           In accordance with the invention, hopping frequency sequences are constrained in
          order to reduce, or minimize, repeated frequencies over a time period T. Consider a class
          of hopping sequences for which constraints are imposed to minimize repeated
          frequencies. For example, if the total nwnber of frequencies, N, in a hopping set is equal
          to 4, the hopping sequence is constrained to prevent any repeats within a set of four
     30   bursts. Thus across two consecutive sets of four bursts, no frequency would be repeated



                                                           4




                                                                                             WSOU-CANON-0000018
                Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 8 of 116

             Balachandran-Kang-Sanwal-Seymour 21-1 -3-12


             three or more times. A similar case can be made for N        = 8. In this case, a constrained
             hopping sequence prevents the repetition of any frequency over 8 consecutive bursts (i.e.,
             it guarantees 8 independent fading states). Hence, the maximum frequency repeat across
             an 8-tuple would be 1. This is shown in FIG. 3 for an illustrative speech frame 1, which
         5   illustrates constrained frequency hopping on a full rate traffic channel. It should be noted
             that although the negative effects of frequency repetitions decrease for GSM hopping sets
             with larger values ofN, e.g., N = 12, the inventive concept still provides improvement.
                    In accordance with the invention, a hopping state, H, is defined to be:
                                    H = {Ho, H,, ... , HF.1.HF, ..., HN.1},                              (1)
        10   which is a vector of length N, where N is the total number of frequencies available to hop
             over, and F is :s; N and is the number of frequencies in H over which the wireless
!:I          endpoint is constrained to hop. H can also be defined as H       = A u B , where
                                    A = {Ho, Hi, ..., HF-1},                                             (2)

l"'i         and is the set of F frequencies over which a wireless endpoint is currently allowed to hop
,t.i:

i,1,    15   and

                                    B = {HF, ..., HN.J }                                                 (3)
             and is the set of (N - F) frequencies over which a wireless endpoint is not currently
             allowed to hop. In other words, H can be viewed as being divided into a set of allowable
             frequencies (A) and a set of prohibited frequencies (B). Let the range of F be defined by
        20   Fmin and Fmax, where O~ Fmin < Fmax :s; N.
                    For each hop (hops occur every 4.615 ms frame in the case of GSM), the
             transmitter and receiver (of corresponding wireless endpoints as represented by wireless
             endpoint 200 of FIG. 2) first use the following procedure in order to determine a pseudo-
             random frequency index, S (also referred to herein as a hopping index sequence value).
        25   Steps (4) through (8), below, are found in section 6.2.3 of the above-mentioned standard,
             3GPP TS 45.002. Values for M (where 0         $   M :s; 152) and S (where 0   ~   S   $   N - 1) are
             computed as follows:
                                    M= T2+ RNTABLE ((HSNxor TJR) + T3);                                  {4)
                                    M   = Mmodulo (2 " NBIN);                                            (5)

        30                          T' = T3 modulo (2 " NBIN);                                           (6)

                                                                5




                                                                                                         WSOU-CANON-0000019
              Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 9 of 116

           Balachandran-Kang-Sanwal-Seymour 21-1 -3-12


                                 ifM' < N, then                                                  (7)

                                         S=M;                                                    (8)

                                 else,
                                         S = (M + T') modulo N;                                  (9)

      5    wher~ the parameters used above are defined in Table One, which is shown in FIG. 4
           (additional information on the parameters shown in Table One are found in the above-
           mentioned standard - 3GPP TS 45.002).
                  Normally, S is used to select one of the frequencies from H . However, and in
           accordance with the invention, this pseudo-random frequency index, S, is now used to
      10   select one of the allowable frequencies in A. Note, that the pseudo-random frequency
           index S corresponds to the Mobile Allocation Index (MAI) that is generated by the GSM
           hopping algorithm for non-zero HSN (Hopping Sequence Number) and MAIO = 0, where
           MAIO is the Mobile Allocation Index Offset. (In the generation of the pseudo-random
           frequency index, S, as described below for the inventive concept, MAIO=O is employed
      15   for all users in a sector to ensure that users within a sector choose identical indices of H.
,~:        This guarantees that the hopping states are identical between all users within a sector. In
r:i        GSM, each user in a sector is assigned a unique MAIO. This ensures that the frequency
           hopping sequences between users in the same sector are orthogonal. This concept still
           applies when using the inventive concept described below (e.g., see equation (1I), below)
      20   as modulo addition of the MAIO guarantees no intra-sector collisions.) Now, let the
           sequence of pseudo-random frequency indices generated by the above-described
           algorithm be S = {So, S1, S2, ... }. Note that Si   E   {0, 1, .., N -l} can be larger than the
           number of allowable frequencies F. Therefore, in this constrained hopping algorithm, a
           wireless endpoint hops to:
      25                          Hopping Frequency= (Hs + MAIO) modulo Nwhere                    (10)

                                  S' = (Si) modulo F.                                             (I I)
                   In other words, and in accordance with the invention, S' is restricted to the

           allowable set, A.
                   Turning now to FIG. 5, an illustrative flow chart is shown for updating the
      30   hopping state for a constrained frequency hopping method in accordance with the


                                                               6




                                                                                                  WSOU-CANON-0000020
                Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 10 of 116

           Balachandran-Kang-Sanwal-Seymour 21-1-3-12


           principles of the invention. In steps 505, 510 and 515, the value of the currently hopped
           frequency, HR, is swapped (via the variable c) with HF-I, the last allowable frequency in
           A.     Thus, the currently hopped frequency becomes the last element in the set A, at
           position F - 1. In the step 520, the size of A is reduced by decrementing F by one so that
      5    the set of frequencies over which the user can hop for the next burst is reduced (thus,
           excluding the currently hopped frequency, which is now effectively inserted into B). In
           step 525, if Freaches a pre-determined minimum value, Fmin, (e.g., 0), F is reset to Fmax
           and His cyclically shifted to the right by (Fmax - Fm;n) modulo N, and A is set equal to the
           first Fmax elements of H (while B = H - A (which in some instances my be the null set)).
      10   In this way, the oldest candidates in H can be considered once again.
                     Consider an example with the following parameters:
i:i                         N = 8 frequencies;
                             Fmin = 0, Fmax = 4;
                             Initial hopping state H= {I 3 4 6 2 0 5 7} (obviously, each number in H
)d,   15                         corresponds to an a priori assigned frequency); and
                             Initial value of F = 4.
                     Table Two, shown in FIG. 6, illustrates the constrained frequency hopping method
           when the GSM hopping index sequence, S , is illustratively equal to {1 5 2 4 1... } for the
           first 5 bursts (burst number 0 through burst number 4). As can be observed from Table
      20   Two, the first column shows the burst number; the second column shows the associated
           value of the hopping index sequence for that burst number (taken from
           S    = {1 5 2 4 1 ... }); the third column illustrates the allowable frequency set A; the fourth
           column shows the computed hop frequency in accordance with equations (10) and (11),
           above; the fifth column shows the updating of H (or equivalently A (and B for that
      25   matter)) using the method shown in FIG. 5; and the sixth column illustrates the value of
           F.
                     As noted above, and shown in the first row of Table Two, the initial set of
           hopping frequencies is B       = {l 3 4 6 2 0 5 7} and F = 4.      As such, for the first burst
           number of 0, A is effectively set equal to the first four hopping frequencies of H, as
      30   shown in row 2 of Table Two (and the remaining frequencies ofB are a part of B). The


                                                                7




                                                                                                   WSOU-CANON-0000021
       Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 11 of 116

     Balachandran-Kang-Sanwal-Seymour 21-1-3-12


     hop frequency is computed in accordance with equation (11), above, with the result
     shown in row 2 of Table Two, i.e., H,     = 3.   H is now adjusted as shown in the flow chart
     of FIG. 5, i.e., H   = {l 6 4 3 2 0 5 7}. In other words, the frequency value at the computed
     index position 1 is exchanged with the frequency value at index position (F - 1). In this
 5   example, 3 is exchanged with 6 at the 1st and 3rd positions (recalling that the position
     index begins at 0). Finally, Fis adjusted to 3, as shown in the final column entry for row
     2 of Table Two.
             As a result, since Fis now equal to 3, for the next burst number of 1, the next hop
     frequency is now restricted to 1, 6, or 4 since the size of A has been reduced as shown in
10   row 3 of Table 2. (Alternatively, the allowed :frequency selections from H have been
     constrained to the first three frequencies.) The hop frequency is computed in accordance
     with equation (11), above, with the result shown in row 3 ofTable Two, i.e., H2 = 4. His
     now adjusted as shown in the flow chart of FIG. 5, i.e., H     = {l 6 4 3 2 0 5 7}. In other
     words, the frequency value at the computed index position 2 is exchanged with the
15   frequency value at index position (F - I). In this example though the positions are the
     same since the selected index position and the value of Fare the same, i.e., 3. Therefore,
     the ordering of the frequencies in     H does not change. Finally, F is adjusted to 2, as
     shown in the final column entry for row 3 of Table Two.
             For the next burst number of 2, the next hop frequency is now restricted to 1 and 6
20   since the size of A has been reduced as shown in row 4 of Table 2 (since F now equals 2).
     The hop frequency is computed in accordance with equation (11), above, with the result
     shown in row 4 of Table Two, i.e., Ho= 1. His now adjusted as shown in the flow chart
     of FIG. 5, i.e., H = {6 l 4 3 2 0 5 7}. In other words, the frequency value at the computed
     index position Ois exchanged with the frequency value at index position (F - J). In this
25   example, 1 is exchanged with 6 at the 0th and 1st positions. Finally, Fis adjusted to 1, as
     shown in the final column entry for row 4 of Table Two.
             For the next burst number of 3, the next hop frequency is now restricted to 6 since
     the size of A has been reduced as shown in row 5 of Table 2 (since F now equals I). The
     hop frequency is computed in accordance with equation (11), above, with the result
30   shown in row 5 of Table Two, i.e., Ho = 6. H is now adjusted as shown in the flow chart


                                                         8




                                                                                          WSOU-CANON-0000022
              Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 12 of 116

            Balachandran-Kang-Sanwal-Seymour 21-1-3-12


            of FIG. 5, i.e., H = {6 143 2 0 5 7}. In other words, the frequency value at the computed
            index position O is exchanged with the frequency value at index position (F - 1). In this
            example though the positions are the same since the selected index position and the value
            of Fare the same, i.e., 0. As such, the ordering of the frequencies in H does not change.
        5   Finally, F is adjusted to 0, as shown in the final column entry for row 5 of Table Two.
            However, this update to F indicates that the minimum value is reached and hence, H is
            cyclically shifted by (Fmax - Fmin) mod N = 4 and Fis reset to Fmax = 4. This is shown by
            the additional entries in row 5 of columns 5 and 6 of Table Two, where now H = {2 O5 7
            6 1 4 3} and F = 4. Consequently, for the next burst number of 4, the size of A has been
       10   increased as shown in row 6 of Table 2 (since F now equals                        4) and
            A = {2 0 5 7}. As a result of this constrained frequency hopping method, the hop
            sequence for the first 5 burst numbers is: 3, 4, 1, 6, (of course assuming that the MAIO
            associated with this user equals 0, else refer to equation (11)).
                    This algorithm is stated in a general way to allow flexibility in the actual
       15   implementation. Although the proposed change ultimately alters the hopping sequence,
            this algorithm uses the existing GSM hopping framework thus allowing legacy mobiles to
            be easily supported. 1n addition, the similarity to the current GSM hopping algorithm
            allows this feature to be turned off for cases such as large spectrum deployments where
            little to no gains do not warrant the additional complexity. In such cases, the regular

jat,   20   GSM hopping algorithm can be employed.
                   Note, it is recommended that wireless endpoints run the proposed algorithm at all
            times, even during silence, in order to maintain the hopping state. Maintaining hopping
            states is needed to ensure that there arc no intra-sector collisions.
                   Since the aJgorithm considers consecutive bursts spanning multiple frames, the
       25   algorithm easily applies to full rate voice (diagonally interleaved) and data (block
            interleaved) services. The algorithm also applies to half rate voice if N ~ 8.
                   The following should be noted with respect to protocol aspects. When a user
            enters the system (e.g. at the start of a voice call), the wireless endpoint must know the
            hopping state, H, the number of currently allowable frequencies, F, and the range of F
       30   defined by Fmin and Fmax where 0 $ Fmin < Fmax $ F. Fmin and Fmax are assumed to


                                                               9




                                                                                              WSOU-CANON-0000023
        Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 13 of 116

     Balachandran-Kang-Sanwal-Seymour 21-1-3-12


     be provided during call setup. The network can provide H and F to a wireless endpoint
     (e.g., a user terminal) in any number of ways, such as:
                1) These parameters can be provided during call setup signaling from another
                  wireless endpoint along with an associated timestamp by suitable
5                 modification of messages used in existing call setup protocols. Since the
                  algorithm to reconstruct the time evolution of H and F are known, either
                  wireless endpoint can then determine the state information at the current
                  time (effectively providing information on A, etc.); or
                2) Alternatively, state information can be autonomously derived at a wireless
IO                  endpoint by refreshing the state information at pre-determined time
                    instants. For example, the state can be refreshed (i.e., H    = { Ho. H1,
                     ...,HN.J } ,   F = Fmax) at pre-determined time instants.    The wireless
                    endpoint can then reconstruct the time evolution of H and F from the
                    previous refresh instant to the current time.
15           As described above, and in accordance with the invention, a constrained hopping
     sequence has been described for reducing the rate at which frequencies are repeated (or
     alternatively, maximizes the number of independent fading states).            The use of
     constrained frequency hopping allows GSM pseudo-random frequency hopping to
     achieve full fading diversity under spectrum constraints within the interleaving depth of a
20   speech frame. As such, the constrained hopping algorithm maximizes the number of
     unique frequencies that occur over the interleaving depth of a speech frame. This permits
     an improvement in fading diversity performance with negligible impact on interferer
     diversity and interference averaging capability of the existing GSM pseudo-random
     hopping algorithm.
25           The foregoing merely illustrates the principles of the invention and it will thus be
     appreciated that those skilled in the art will be able to devise numerous alternative
      arrangements which, although not explicitly described herein, embody the principles of
     the invention and are within its spirit and scope. For example, although illustrated in the
      context of pseudo-random frequency selection, other selection methods may be used.
30    Also, although shown as a separate elements, any or all of the elements of FIG. 1 (e.g.,



                                                       10




                                                                                         WSOU-CANON-0000024
      Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 14 of 116

    Balachandran-Kang-Sanwal-Seymour 21-1-3-1.2

    260) may be implemented in a stored-program-controlled processor.




m




                                                 11




                                                                        WSOU-CANON-0000025
              Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 15 of 116

          · Balachandran-Kang-Sanwal-Seymour 21-1 -3-12



            W HAT IS CLAIMED:

      1            I. A method for use in wireless equipment, the method comprising the steps of:
      2            transmitting signals using frequency hopping over a time period T, by
      3                 selecting a frequency from a set of N frequencies such that over at least a
      4                 portion of the time period T, the frequency selection is constrained to less than
      5                 the N frequencies.

      1            2. The method of claim l wherein frequency selection is done pseudo-randomly.

                   3. A method of frequency hopping for use in wireless equipment, the method
      2     comprising the steps of:
      3            storing a set of hopping frequencies; and
      4            selecting frequencies from the set of hopping frequencies over a time period T by
      5     limiting the available frequencies from the hopping set over at least a portion of the time
      6     period T.

                   4. The method of claim 3 wherein the selecting step selects the frequency pseudo-
lf!   2     randomly.

      1            5. A method of frequency hopping for use in wireless equipment, the method
      2     comprising the steps of:
      3            initializing a hopping set to a size of F frequencies, the hopping set used to select
      4     therefrom hopping frequencies over a time period T; and
      5            reducing the size of the hopping set over a portion of the time period T by at least
      6     one frequency.

      1            6. A method of frequency hopping for use in wireless equipment, the method
      2     comprising the steps of:
      3            initializing a hopping set to a size of N frequencies, the hopping set used to select
      4     therefrom hopping frequencies over a time period T; and
      5            selecting frequencies from the hopping set over the time period T such that at least



                                                           12




                                                                                                WSOU-CANON-0000026
        Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 16 of 116

     Balachandran-Kang-Sanwal-Seymour 21 -1-3-12


6    one of the selected frequencies is prohibited from subsequent selection in at least a
7    portion of the time period T.

            7. The method of claim 6 wherein the selecting step selects the frequency pseudo-
2    randomly.

            8. A method of frequency hopping for use in wireless equipment, where a
2    hopping set is initialized to a size of N frequencies, the hopping set used to select
3    therefrom hopping frequencies over a time period T, the method comprising the steps of:
4           determining a hopping index value;
5           modifying the hopping index value by at least the modulo of a number F, where F

6    ~N;
7           selecting a hopping frequency from the hopping set as a function of the modified
8    hopping index value;
9            adjusting the order of the hopping set such that the selected hopping frequency is
10   now at a position corresponding to the value of F;
11           reducing the value of F; and
12           returning to the determining step.

 1           9. The method of claim 8 wherein when the value of F reaches a predefined
 2   minimum value, further including the step of shifting the hopping set in a cyclical
 3   direction by a value equal to a difference between a predefined maximum value for F and
 4   the minimum value, modulo N.

 1           10. A method of frequency hopping for use in wireless equipment, the method
 2   comprising the steps of:
 3           initializing a hopping set to a size of N frequencies, the hopping set used to select
 4   therefrom hopping frequencies over a time period T;
 5           dividing the hopping set into an allowable frequency set and a prohibited
 6   frequency set;
 7           selecting frequencies from the allowable frequency set; and
 8           after at least one frequency selection, adjusting the membership in the allowable


                                                    13




                                                                                          WSOU-CANON-0000027
           Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 17 of 116

        Balachandran-Kang-Sanwal-Seymour 21-1-3-1 2


9       frequency set and the prohibited frequency set.

I                11. The method of claim 10 wherein the selecting step selects the frequency
2       pseudo-randomly.

1                12. The method of claim 10 wherein membership in the allowable frequency set

2       and the prohibited frequency set at a current time is derived from knowledge of the
3       allowable frequency set and the prohibited frequency set at an earlier time.

                 13. The method of claim 10 wherein knowledge of the allowable frequency set
2       and the prohibited frequency set at a particular time is provided by one wireless endpoint
3       to the other wireless endpoint through explicit signaling.

                 14 The method of claim 10 wherein all N frequencies in the hopping set are

2       assumed allowable at pre-determined time instants.

1                15. A method of frequency hopping for use in wireless equipment, the method
2       comprising the steps of:
3                dividing a hopping set into an allowable frequency set and a prohibited frequency
4       set; and
5                transmitting information associated with the division of the hopping set to another
6       wireless endpoint.

7                  16. The method of claim 15 wherein the transmitted information enables the
8       other wireless endpoint to derive the allowable frequency set.

1                  17. A wireless endpoint comprising:
2                a transmitter for transmitting signals using frequency hopping over a time period
3       T; and
4                  a processor for selecting a frequency from a set of N frequencies such that over at
5       least a portion of the time period T, the frequency selection is constrained to less than the
6       N frequencies.

    I              18.   The wireless endpoint of claim 17 wherein frequency selection is done


                                                          14




                                                                                              WSOU-CANON-0000028
       Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 18 of 116

    Balachandran-Kang-Sanwal-Seymour 21-1-3-12

2   pseudo-randomly.

           19. A wireless endpoint comprising:
2          a memory for storing a set of hopping frequencies; and
3          a processor for selecting frequencies from the set of hopping frequencies over a
4   time period T by limiting the available frequencies from the hopping set over at least a
5   portion of the time period T.

1          20. The wireless endpoint of claim 19 wherein the processor selects the frequency
2   pseudo-randomly.

1          21. A wireless endpoint comprising:
2          a memory for storing a hopping set comprising F frequencies, the hopping set
3   used to select therefrom hopping frequencies over a time period T; and
4          a processor for reducing the size of the hopping set over a portion of the time
5   period T by at least one :frequency.

1           22. A wireless endpoint comprising:
2           a memory for storing a hopping set comprising N frequencies, the hopping set
3   used to select therefrom hopping frequencies over a time period T; and
4           a processor for selecting frequencies from the hopping set over the time period T
5   such that at least one of the selected :frequencies is prohibited from subsequent selection
6   in at least a portion of the time period T.

1           23. The wireless endpoint of claim 22 wherein the at least one selected frequency
2   is selected pseudo-randomly.

1           24. A wireless endpoint comprising:
2           a memory for storing a hopping set comprising N frequencies, the hopping set
3   used to select therefrom hopping frequencies over a time period T; and
4           a processor for (a) determining a hopping index value, (b) modifying the hopping
5   index value by at least the modulo of a number F, where F     ~   N, (c) selecting a hopping
6   frequency from the hopping set as a function of the modified hopping index value, (d)


                                                  15




                                                                                        WSOU-CANON-0000029
                   Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 19 of 116

            Balachandran-Kang-Sanwal-Seymour 21-1-3-12


        7   adjusting the order of the hopping set such that the selected hopping frequency is now at a
        8   position corresponding to the value of F, (e) reducing the value of F; and (f) returning to
        9   (a).

                      25. The wireless endpoint of claim 24 wherein when the value of F reaches a
        2   predefined minimum value, the processor further shifts the hopping set in a cyclical
        3   direction by a value equal to a difference between a predefined maximum value for F and
        4   the minimum value, modulo N.

        1             26. A wireless endpoint comprising:
        2             a memory for storing a hopping set comprising N frequencies, the hopping set
        3   used to select therefrom hopping frequencies over a time period T; and
i:;     4             a processor for (a) dividing the hopping set into an allowable frequency set and a
        5   prohibited frequency set, (b) selecting frequencies from the allowable frequency set, and
        6   (c) after at least one frequency selection, adjusting the membership in the allowable
        7   frequency set and the prohibited frequency set.
: -::

 ""
                      27. The wireless endpoint of claim 26 wherein the at least one selected frequency
        2   is selected pseudo-randomly.




                                                            16




                                                                                                 WSOU-CANON-0000030
        Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 20 of 116

    ,. Balachandran-Kang-Sanwal-Seymour 21-1-3-12



      ABSTRACT
             A wireless endpoint employs frequency hopping for communicating signals in a
      wireless communications system. Over a time period T, the wireless endpoint performs
      pseudo-random selection of a frequency from a hopping set of N frequencies such that
5     over at least a portion of the time period T, the frequency selection is constrained to less
      than the N frequencies.




                                                    17




                                                                                          WSOU-CANON-0000031
                    Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 21 of 116
                                       . . . . . . . . . . .. . .. .   ....... .,, .... . . . . . . . . . . . . . . . . . . . . . . . . . .i.,...   - - · -. . . . . . . . ....
                                           IL    n,, I       ,Ir,      n,, 11 ,,.,,ff     ti ll             ""IP"Jt 11•..-"       fl.. JI.. II ''"''Ii: J-J: )l,..,b 11,..Jl




                                                                                                                    Balachandran-Kang-Sanwal-Seymour 21-1-3-12

                                                                                          FIG. I

        Prior Art


                                                                                                                                                                                  Speech frame 2

                                                                                                                                                                I
                                                                                                     I                               I                          I                         I        I             I
                                                                                                  T                              T                          T                            T         T            T
           Even bits     1     1      1                            1                              2                              2                          2                      2     3         3    3       3
           Odd bits      X     X      X                           X                               1                              1                          1                      1     2         2    2       2
           Frequency     (3    f1     (4                           fo                             (4                            (4                          (5                     f6    f2        f2   (3      (5
                                      AI                                                          AI                             AI
                                                                                                                                    I
                                                                                                                                    I
                                                                                                                                                                                                             Bursts
                                                                                                                                                                                                                      •
                                                       Speech frame I




~
(/)
0
C
0
)>
z                                                                                                                                                                                                                         1/6
0
z
b
0
0
0
0
(,.-)
I\.)
       Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 22 of 116
                          ,, " " ..-i..
                           tJ..   a
                                             -•
                                      11 ••1•·    11..   n•;..,i 11
                                                  _...... • " ' " ' .......
                                                                        ;l
                                                                              .,,   •
                                                                                    Tr.
                                                                                          " '"'''
                                                                                          il"''.i
                                                                                                    fl• ol U
                                                                                                      1r.,
                                                                                                               ,,.o,. - - - • •-
                                                                                                               u•• u ....•,   ::,-i;    w•-1, "'"'•
                                                                                                                                              n..111



                                                     FIG. 2 Balachandran-Kang-Sanwal-Seymour 21-1-3-12




                                                                        •
                                                                                    266
         ----------------------~--~-----~----------------,
                         265                     •
                                          Communications
                                            Interface(s)
                                                                       •
         260                                                                                                                               250
                                                                                    251
                           ~


                         .....                                                                                                 ...
                                                                                                                              .......
               Memory                                                                                                                                  Processor


       ~--------------------------------------------------1
                                                                                                                                                                   200
~
0
C
()
)>
z                                                                                                                                                                        2/6
0
z
6
0
0
0
0
(.-)
(.-)
               Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 23 of 116
                                   , .,., ,. "''"" •   • .- . ,,,.,. •"'"' •' '' " •   ,,,    n        ,.,.,., .... , ., _ , , . -••"   • ' "" •   •"'   ' ""'•

                                 . !t·· !!i;+H .:!::.. CT..~ ::::~ ~!...!!                   "!!''1!   e::::! !!··     !!.,.!! ~..~:!! ;!:::~!!::2, !!...!!



                                                                                                        Balachandran-Kang-Sanwal-Seymour 21-1-3-12

                                                                                FIG. 3




       Even bits     1     1      1                         1                           2                          2                           2                  2    3    3    3       3
       Q:Jd bits    X      X      X                        X                            1                          1                           1                  1    2    2    2       2
       Frequency    (3     f1     (4                        fo                          (7                         fa                          fs                 f6   f1   (3   fo      (4


                                                                                                                                                                                      Bursts
                                                                                                                                                                                               •
                                                       Speech frame 1




~
(/)
0
C
()
)>
z                                                                                                                                                                                                  3/6
0
zI
0
0
0
0
0
(.,)
-I>-
                      Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 24 of 116
                                          -.., • ·· -
                                           !.. !!J .:?:... !!.,J! ::;:?   u
                                                        ......... . ....... a,_,   -    ..   • ...... """ ' - - -
                                                                                       rw•~ !!,::::
                                                                                                                       ................., ,.
                                                                                                      !t.. !!..!! :::~ ~?::H !!~:!! ~...II



                                                                                        Balachandran-Kang-Sanwal-Seymour 21-1 -3-12

                                                                     FIG. 4

        Prior Art



                    Parameter                                                           Definition                                                         Range
      TOMA Frame Number, FN                   TOMA frame number                                                                                Q to (26 X 51 X 2048) -
                                                                                                                                               1
      Time parameter, T1 R                    fFN div (26 x 51 )l modulo 64                                                                    0 to   63
      Time parameter, T2                      FN modulo 26                                                                                     Oto    25
      Time parameter, T3                      FN modulo 51                                                                                     0 to   50
      Hopping Sequence Number                 Used along with other time                                                                       0 to   63
      (HSN)                                   parameters to generate a pseudo-
                                              random hoppina seauence
      NBIN                                    Number of bits required to
                                              represent N
      xor                                     Bit-wise exclusive or of 8 bit binary
                                              ooerands



                                                                 Table One
~
0
C

~
z
0
                                                                                                                                                                     4/6
z
I
0
0
0
0
0
(,)
0,
       Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 25 of 116
                         .............. ... .,................... ... .. ....... ,_,,, ..................... . .. .......
                          !!" t~..~ .::: •. H...!! ~::::! !!...!!    "!!"'~ !~::::: .~!.. H...!! :~~::~ ~:::~ n:::!: tr...!!



                                                                             Balachandran-Kang-Sanwal-Seymour 21-1-3-12

                                                             FIG. 5



                  505
                        Set c = H n, where R = S; modulo F

                  510
                                                    SetHn = HF-J

                  515
                                                    Set Hp_1 = c

                  520
                                                        F=F-1

                  525

                       If F ~ F min then Set F = F max and
              shift H cyclically to the right (Fmax-Fmin)modulo N)
~
(/)
0
C
()
)>
z                                                                                                                              5/6
0
zI
0
0
0
0
0
c,.)
0)
                        Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 26 of 116
                                            ....... I.........  ~-•- .......... .. - ......... .,................,.... ··-- ...........
                                                                              ,
                                                                                                                                                                                ,j
                                                                                                                                    .!r
                                                                _

                                                       II ,.,a·
                                                           Ii        ,.,.,,t
                                                                    ii II   II ill                IJ..
                                                                                       l<Jf""iJ ,1...b                        •b
                                                                                                         Jl U ...... :fonl~ fl'   II




                                                                                           Balachandran-Kang-Sanwal-Seymour 21-1-3-12

                                                                            FIG. 6
                 column 1

                   i
                  Burst Hopping                                                        Compute Hop
                                                         A                                                                                         H                F
                 Number index                                                           Frequency
            _.
        row 1
                   --            --                        --                                             --                           H = {J3462057}              F =4
                    0            1             A = {l 3 4 6)                         Ho mod 4) = H1 = 3                                H   =   {l 6 4 3 2 0 5 7}   F =3
                    1            5               A = {16 4)                          H<s mod 3) = H2 = 4H = {l 6 4 3 2 0 5 7)                                      F=2
                    2            2                A= {J 6}                           H<2mod2) = Ho = I  H = {6 1 4 3 2 0 5 7)                                      F =l
                                                    A = {6}                          H (4mod 1) =Ho = 6 H = {6 1 4 3 2 0 5 7}                                      F=O,
                    3            4
                                                                                                        H = {2 0 5 7 6 I 4 3)                                      F=4
                    4            1             A = {2 0 5 7)                         Ho mod 4) = H1 = 0 H = {27506143}                                             F =3
                    •            •                     •                                                  •                                        •                 •
                    •            •                     •                                                  •                                        •                 •
                    •            •                     •                                                  •                                        •                 •
                                                                                     Table Two

~
0
C
0
)>
z                                                                                                                                                                         6/6
0
z
b
0
0
0
0
....,
(,.)
                                           •                                       •
1-\               Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 27 of 116



                    UNITED ST ATES P ATENT AND TRADEMARK OFFICE
                                                                                     UNIT ED STAT ES DEPARTMENT OF COMMERCE
                                                                                     Uniltd S111ts Paltnl and Tradtmark Offiet
                                                                                     Add«u: COMMISSIONER FOR PATENTS
                                                                                            P.O. Bo, 14SO
                                                                                           ,a,lcu.ndri3, VirG:inia 22)13-1450
                                                                                           W'WW.wpio,gov



        APPLICATION NO.          FILING DATE         FIRST, NAMED-INVENTOR         ATTORNEY DOCKET NO.                  CONFIRMATION NO.

           09/850,124             05/07/2001          krish~ff.l~!o_chandran              2 1-1-3-12                            1172

           6980           7590          05/20/2004
                                                                               '
                                                                                   I....--,------------'
                                                                                             EXAMINER

           TROUTMAN SANDERS LLP                                                                          ZHENG, EVA Y

           BANK OF AMERICA PLAZA, SUITE 5200
                                                                                          ARt UNIT                         PAPER NUMBER
           600 PEACHTREE STREET , NE
           ATLANTA, GA 30308-2216                                                            263~

                                                                                   DATE MAILED: 05/20/2004




      Please find below and/or attached an Office communication concerning this application or proceeding.




                                                                                                                    WSOU-CANON-0000220
                        Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 28 of 116
                                                                                     Application No.                               Applicant(s)

                                                                                      09/850,124                                   BALACHANDRAN ET AL.
                       Office Action Summary                                         Examiner                                      Art Unit

                                                                                     Eva Yi Zheng                                  2634
                 -- The MAILING DA TE of this communication appears on the cover sheet with the correspondence address •.
  Period for Reply
         A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE .J MONTH(S) FROM
         THE MAILING DATE OF THIS COMMUNICATION.
         • Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
           after SIX (6) MONTHS from the mailing date of this communicalion.
         • If the period for reply specified above is less than thirty (30) days, a reply within the statutory minimum of thirty (30) days will be considered timely.
           If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
         • Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
           Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
           earned patent term adjustment. See 37 CFR 1.704(b).

  Status

         1)[8] Responsive to communication(s) filed on 517/01 .
       2a)0 This action is FINAL.                                   2b)[8J This action is non-final.
         3)0 Since this application is in condition for allowance. except for formal matters, prosecution as to the merits is
                  closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11 , 453 O.G. 213.

  Disposition of Claims

         4)[8] Claim(s) 1-27 is/are pending in the application.
                 4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
         5)0 Claim(s) _ _ is/are allowed.
         6)[8] Claim(s) 1-27 is/are rejected.
         7)0 Claim(s) _ _ is/are objected to.
         8)0 Claim(s) _ _ are subject to restriction and/or election requirement.

  Application Papers

         9)[8] The specification is objected to by the Examiner.
       10)0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                  .Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                  Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
       11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PTO-152.

  Priority under 35 U.S.C. § 119

       12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
             a)O All          b)O Some* c)O None of:
                  1.[]      Certified copies of the priority documents have been received.
                  2.0 Certified copies of the priority documents have been received in Application No. __
                                                                                                        · _.
                  3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                            application from the International Bureau (PCT Rule 17.2{a)).
             *Seethe attached detailed Office action for a list of the certified copies not received.




  Attachment(s)
  1) [8J Notice of References Cited (PT0-892)                                                      4) 0 Interview Summary (PT0-413)
  2) 0   Notice of Draftsperson's Patent Drawing Review (PT0-948)                                       Paper No(s)/Mail Date. _ _ .
  3) [8J Information Disdosure Statement(s) (PT0-1449 or PTO/SB/08)                                5) 0 Notice of lntonnal Patent Application (PT0-152)
         Paper No(s)/Mail Date Q.                                                                  6) 0 Other: _ _.
U.S. Patent and Trademal1< Office
PTOL-326 (Rev. 1-04)                                                    Office Action Summary                                           Part of Paper No./Mail Date 6

                                                                                                                                            WSOU-CANON-0000221
      Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 29 of 116
,.
                              •            DETAILED ACTION
                                                                              •
                                               Specification

     1.     The disclosure is objected to because of the following informalities: on

     page 7, line 9, phrase: "some instances my be" should be changed to --some

     instances may be--.

            Appropriate correction is required.



                                            Claim Objections

     2.     Claims 6, 10, 22, 24 and 26 are objected to because of the following

     informalities:

     a)     Regarding claims 6 and 10, on line 3, "initializing a hopping set of a size of

     N frequencies" should be changed to -- initializing a hopping set of a size of F

     frequencies--.

     b)     Regarding claims 22, 24 and 26, on line 2, "a.memory for storing a

     hopping set comprising N frequencies" should be changed to -- a memory for

     storing a hopping set comprising F frequencies--.

     Appropriate correction is required.



                                 Claim Rejections • 35 USC § 112

     3.     The following is a quotation of the second paragraph of 35 U.S.C. 112:

            The specification shall conclude with one or more claims particularly pointing out and distinctly
            claiming the subject matter which the applicant regards as his invention.




                                                                                               WSOU-CANON-0000222
     Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 30 of 116




4.
                            •                                                   •
         Claim 9 recites the limitation "the step of shifting" on line 2. There is

insufficient antecedent basis for this limitation in the claim. It should be changed

to --a step of shifting--.



                                Claim Rejections - 35 USC§ 102

5.       The following is a quotation of the appropriate paragraphs of 35

U.S.C. 102 that form the basis for the rejections under this section made in this

Office action:

        A person shall be entiUed to a patent unless -

         (b) the invention was patented or described in a printed publication in this or a foreign country or in
         public use or on sale in this country, more than one year prior to the date of application for patent in
         the United States.



6.       Claims 1, 3, 5, 6, 8 -10, 12 -17, 19, 21, 22 and 24-26 are rejected under

35 U.S.C. 102(b) as being anticipated by Kung et al. (4,654, 859).

a)       Regarding claim 1, Kung et al. disclose a method for use in wireless

equipment, the method comprising the steps of

        transmitting signals using frequency hopping over a time period T (Fig. 2

and 3),

        by selecting a frequency (Col 4, L62-63) from a set of N frequencies (as

shown in Fig. 2 and 3) such that over at least a portion of the time period T (as

shown in Fig 2 and 3),

        the frequency selection is constrained to less than the N frequencies (Col

4, L 42-60).

b)      Regarding claim 3, Kung et al. disclose a method of frequency hopping for

use in wireless equipment, the method comprising the steps of:




                                                                                                      WSOU-CANON-0000223
     Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 31 of 116


                        •                                       •
          storing a set of hopping frequencies (32 in Fig.1 ); and

          selecting frequencies (Col 4, L62-63) from the set of hopping frequencies

over a time period T by limiting the available frequencies from the hopping set

over at least a portion of the time period T (as shown in Fig. 2 and 3).

c)        Regarding claim 5, Kung et al. disclose a method of frequency hopping for

use in wireless equipment. the method comprising the steps of:

          initializing a hopping set to a size of F frequencies (Col 2, L 45, imply as

"30 frequencies"}, the hopping set used to select therefrom hopping frequencies

over a time period T (as shown in Fig. 2 and 3); and

          reducing the size of the hopping set over a portion of the time period T by

at least one frequency (Col 2, L40-41 ).

d)        Regarding claim 6, Kung et al. disclose a method of frequency hopping for

use in wireless equipment, the method comprising the steps of

          initializing a hopping set to a size of N frequencies (Col 2, L 45, imply as

"30 frequencies"), the hopping set used to select therefrom hopping frequencies

over a time period T (as shown in Fig. 2 and 3); and

        selecting frequencies (Col 4, L62-63) from the hopping set over the time

period T such that at least one of the selected frequencies is prohibited from

subsequent selection in at least a portion of the time period T (as shown in Fig 2

and 3).

e)      Regarding claim 10, Kung et al. disclose a method of frequency hopping

for use in wireless equipment, the method comprising the steps of




                                                                                WSOU-CANON-0000224
     Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 32 of 116


                       •                                       •
         initializing a hopping set to a size of N frequencies (Col 2, L 45, imply as

"30 frequencies"), the hopping set used to select therefrom hopping frequencies

over a time period T (as shown in Fig. 2 and 3);

         dividing the hopping set into an allowable frequency set and a prohibited

frequency set (Col 2, L45-47, imply as "at least 10 Khz");

         selecting frequencies from the allowable frequency set (Col 4, L62-63);

and

         after at least one frequency selection, adjusting the membership in the

allowable frequency set and the prohibited frequency set (Col 2, L 32-47).

f)       Regarding claim 12, Kung et al. disclose the method of claim 1O wherein

membership in the allowable frequency set and the prohibited frequency set at a

current time is derived from knowledge of the allowable frequency set and the

prohibited frequency set at ah earlier time (Col 2, L 32-47).

g)       Regarding claim 13, Kung et al. disclose the method of claim 10 wherein

knowledge of the allowable frequency set and the prohibited frequency set at a

particular time is provided by one wireless endpoint to the other wireless

endpoint through explicit signaling (Col 2, L 24-31 ).

h)       Regarding claim 14, Kung et al. disclose the method of claim 10 wherein

all N frequencies in the hopping set are assumed allowable at pre-determined

time instants (Col 2, L32-33).

i)       Regarding claim 15, Kung et al. disclose a method of frequency hopping

for use in wireless equipment, the method comprising the steps of




                                                                             WSOU-CANON-0000225
     Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 33 of 116


                       -                                      •
         dividing a hopping set into an allowable frequency set and a prohibited

frequency set (Col 2, L45-47, imply as "at least 10 Khz"); and

         transmitting information associated with the division of the hopping set to

another wireless endpoint (30 in Fig. 1).

j)       Regarding claim 16, Kung et al. disclose the method of claim 15 wherein

the transmitted information enables the other wireless endpoint to derive the

allowable frequency set (Col 2, L24-31 ).

k)       Regarding claim 17, Kung et al. disclose a wireless endpoint comprising:

         a transmitter for transmitting signals using frequency hopping over a time

period T (as shown in Fig. 2 and 3); and

         a processor (34 in Fig. 1) for selecting a frequency from a set of N

frequencies (Col 4, L62-63) such that over at least a portion of the time period T,

the frequency selection is constrained to less than the N frequencies (Col 4, L

42-60).

I)       Regarding claims 19, 21, 22 and 26, Kung et al. disclose a wireless

endpoint comprising:

         a memory for storing a hopping set comprising N frequencies (32 in Fig.

1), the hopping set used to select therefrom hopping frequencies over a time

period T; and

         a processor (34 in Fig. 1) for (a) dividing the hopping set into an allowable

frequency set and a prohibited frequency set, (b) selecting frequencies from the

allowable frequency set, and (c) after at least one frequency selection, adjusting

the membership in the allowable frequency set and the prohibited frequency set.




                                                                            WSOU-CANON-0000226
 Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 34 of 116




m)
                        -                                     •
          Regarding claims 8, 9, 24 and 25, Kung et al. disclose a wireless endpoint

comprising:

       a memory for storing a hopping set comprising N frequencies (32 in Fig.

1), the hopping set used to select therefrom hopping frequencies over a time

period T; and

       a processor (34 in Fig. 1) for (a) determining a hopping index value, (b)

modifying the hopping index value by at least the modulo of a number F, where

F: N, (c) selecting a hopping frequency from the hopping set as a function of the

modified hopping index value, (d) adjusting the order of the hopping set such that

the selected hopping frequency is now at    a position corresponding to the value of
F, (e) reducing the value of F; and (f) returning to (a) (Col 2 , L 32-47).



7.     Claims 1, 3, 5, 6, 10,15, 17, 19, 21, 22, 24 and 26 are rejected under 35

U.S.C. 102(b) as being anticipated by Emi (5,541,954).

a)     Regarding claims 1, 5, 6, 10, 15 and 17, Emi discloses a method for use in

wireless equipment, the method comprising the steps of

       transmitting signals using frequency hopping over a time period T (Fig. 7

and 8),

       by selecting a frequency (Col 7, L 60- Col 8, L 4) from a set of N

frequencies (Col 7, L 62-63) such that over at least a portion of the time period T

(as shown in Fig 7 and 8),

       the frequency selection is constrained to less than the N frequencies (Col

7, L 60- Col 8, L 4).




                                                                              WSOU-CANON-0000227
     Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 35 of 116




b)
                          •
         Regarding claim 3, 19, 21, 22, 24 and 26, Emi discloses a wireless
                                                                           •
endpoint comprising:

        a memory for storing a hopping set comprising N frequencies (11 in Fig.

1A), the hopping set used to select therefrom hopping frequencies over a time

period T; and

        a processor (17 in Fig. 1A) for (a) dividing the hopping set into an

allowable frequency set and a prohibited frequency set, (b) selecting frequencies

from the allowable frequency set, and (c) after at least one frequency selection,

adjusting the membership in the allowable frequency set and the prohibited

frequency set (Col 6, L56 - Col 7, L 1).



                              Claim Rejections - 35 USC§ 103

8.      The fdllowing is a quotation of 35 U.S.C. 103(a) which forms the basis for

all obviousness rejections set forth in this Office action:

        (a) A patent may not be obtained though the invention is not identically disclosed or described
        as set forth in section 102 of this title, if the differences between the subject matter sought to
        be patented and the prior art are such that the subject matter as a whole would have been
        obvious at the time the invention was made to a person having ordinary skill in the art to which
        said subject matter pertains. Patentability shall not be negatived by the manner in which the
        invention was made.


9.      Claims 2, 4, 7, 11, 18, 20, 23 and 27 are rejected under 35 U.S.C. 103(a)

as being unpatentable over Kung et al. (4,654, 859).

        Regarding claim 2, 4, 7, 11, 18, 20, 23 and 27, Kung et al. disclose all the

subject matter described above, except the specific teaching of a selecting step

selects the frequency pseudo-randomly.

        However, it is well known in the art that a frequency hopping spread

spectrum carrier hops on a predetermined pseudo random pattern. Therefore, it




                                                                                               WSOU-CANON-0000228
                    Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 36 of 116
i,•   '   I   ,




                                        •                                      •
                  would have been obvious to one of ordinary skill in the art at the time of invention

                  was made to understand and realize that the frequency hopping communication

                  system by Kung et al. select frequency pseudo-randomly.



                                                      Conclusion

                  10.    Any inquiry concerning this communication or earlier communications from

                  the examiner should be directed to Eva Yi Zheng whose telephone number is

                  703-305-8699. The examiner can normally be reached on 7:30-4:30.

                         If attempts to reach the examiner by telephone are unsuccessful, the

                  examiner's supervisor, Stephen Chin can be reached on 703-305-4714. The fax

                  phone number for the organization where this application or proceeding is

                  assigned is 703-879-9306.

                         Any response to this action should be mailed to:

                                        Commissioner of Patents and Trademarks

                                        Washington, D.C. 20231

                         or faxed to:

                                        (703) 872-9314 (for Technology Center 2600 only)

                         Hand-delivered responses should be brought to Crystal Park 11, 2121

                         Crystal Drive, Arlington, VA, Sixth Floor (Receptionist).



                         Any inquiry of a general nature or relating to the status of this application

                  or proceeding should be directed to the Technology Center 2600 Customer

                  Service Office whose telephone number is (703) 306-0377.




                                                                                               WSOU-CANON-0000229
 Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 37 of 116


                •                               •
                                           Eva Yi Zheng
                                           Examiner
                                           Art Unit 2634
May 4, 2004




                                                            WSOU-CANON-0000230
,·             Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 38 of 116
            ,, .



                                                                               PATENT


               IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


     Application No.:     09/850, 124

     Filing Date:         May 7. 2001                                    RECEIVED
     Applicant:           Krishna BALACHANDRAN et al.
                                                                          AUG l 8 2004
                                                                     Technology Center 2600
     Group Art Unit:      2634

     Examiner:            Eva Y. Zheng

     Title:               ENHANCED       FREQUENCY      HOPPING     IN   A   WIRELESS
                          SYSTEM

     Attorney Docket: 29250-000873/US


     Commissioner for Patents                                        August 16, 2004
     P.O. Box 1450
     Alexandria, VA 22313-1450


                                         AMENDMENT

     Sir:

              Applicants are in receipt of the Office Action dated May 20, 2004 ("Office

     Action"), and respond as follows.

              Amendments to the Claims begin on page 2 of this paper.

              Remarks begin on page 9 of this paper.




                                                                             WSOU-CANON-0000235
         Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 39 of 116

    •-                                                   Application No. 09/850, 124
                                                       Docket No. 29250-000873/US

                                     IN THE CLAIMS

          Kindly amend claims 1, 3, 5, 6, 8, 10, 15, 17, 19, 21, 24 and 26 and

delete claims 2, 4, 7, 11, 18, 20, 23 and 27 without prejudice to, or disclaimer

of, the subject matter therein. The subject matter of these deleted claims has

been incorporated into other claims.

         The following is a complete listing of revised claims with a status

· identifier in parenthesis.

         LISTING OF CLAIMS

          1.   (Currently Amended)       A method for use in wireless equipment,

the method comprising the steps of:

         transmitting signals using frequency hopping over a time period T, by

         pseudorandomly selecting a . frequency from a set of N frequencies such

that over at least a portion of the time period .T, the frequency selection is

constrained to less than the N frequencies.


         2.    (Cancelled)


         3.    (Currently Amended)       A method of frequency hopping for use in

wireless equipment, the method comprising the steps of:

         storing a set of hopping frequencies; and

         pseudorandomly        selecting frequencies   from   the   set of hopping

frequencies over a time period T by limiting the available frequencies from the

hopping set over at least a portion of the time period T.




                                                                              Page 2

                                                                        WSOU-CANON-0000236
        Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 40 of 116
   ..        ..
             )

                                                      Application No. 09/850, 124
                                                    Docket No. 29250-000873/US

        4.        (Cancelled)


        5.        (Currently Amended)   A method of frequency hopping for use in

wireless equipment, the method comprising the steps of:

        initializing a hopping set to a size of F frequencies, the hopping set used

to pseudorandomly select therefrom hopping frequencies over a time period T;

and

        reducing the size of the hopping set over a portion of the time period T by

at least one frequency.


        6.        (Currently Amended)   A method of frequency hopping for use in

wireless equipment, the method comprising the steps of:

        initializing a hopping set to a size of N frequencies, the hopping set used

to select therefrom hopping frequencies over a time period T; and

        pseudorandomly selecting frequencies from the hopping set over the time

period T such that at least one of t~e selected frequencies is prohibited from

subsequent selection in at least a portion of the time period T.


        7.        (Cancelled)


        8.        (Currently Amended)   A method of frequency hopping for use in

wireless equipment, where a hopping set is initialized to a size of N frequenc_ies,

the hopping set used to select therefrom hopping frequencies over a time period

T , the method comprising the steps of:

        determining a hopping index value;



                                                                             Page3

                                                                         WSOU-CANON-0000237
r         Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 41 of 116

                                                        Application No. 09/850; 124
                                                      Docket No. 29250-000873/US

          modifying the hopping index value by at least the modulo of a number F,

    where Fs N;

          pseudorandomly selecting a hopping frequency from the hopping set of a

    function of the modified hopping index value;

          adjusting the order of the hopping set such that the selected hopping

    frequency is now at a position corresponding to the value of F;

          reducing the value of F; and

          returning to the determining step.


          9.    {Original)   The method of claim 8 wherein the value of F reaches

    a predefined minimum value. further including the step of shifting the hopping

    set in a cyclical direction by a value equal to a difference between a predefined

    maximum value for F and the minimum value, modulo N.


          10.   {Currently Amended)      A method for frequency hopping for use in

    wireless equipment, the method comprising the steps of:

          initializing a hopping set to a size of N frequencies, the hopp~g set used
                  .                       .
    to select therefro~ hopping frequencies over a time period 1',

          dividing the hopping set into an allowable frequency set and a prohibited

    frequency set;

          pseudorandomly selecting frequencies from the allowable frequency set;

    and

          after at least one frequency selection, adjusting the membership in the

    allowable frequency set and the prohibited frequency set.


                                                                               Page4

                                                                           WSOU-CANON-0000238
       Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 42 of 116

   •                                                Application No. 09/850, 124
                                                  Docket No. 29250-000873/US

       11.   {Cancelled)


       12.   {Original)    The method of claim 10 wherein membership in the

allowable frequency set and the prohibited frequency set at a current time is

derived from knowledge of the allowable frequency set and the prohibited

frequency set at an earlier time.


       13.   {Original)    The method of claim 10 wherein knowledge of tlie

allowable frequency set and the prohibited frequency set at a particular time is

provided by one wireless endpoint to the other wireless endpoint through

explicit signaling.


       14.   (Original)    The method of claim 10 wherein all N frequencies in

the hopping set are assumed allowable at pre-determined time instants.


       15.   (Currently Amended)      A method of pseudorandom frequency

hopping method for use in wireless equipment, the method comprising the

steps of:

       dividing a hopping set into an allowable frequency set and a prohibited

frequency set; and

       transmitting information associated wi1:}l the division of the hopping set

to another wireless endpoint.


       16.   (Original)    The method of claim 15 wherein the transmitted

information · enables the other wireless endpoint to derive the allowable

frequency set.


                                                                           Page 5

                                                                       WSOU-CANON-0000239
     Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 43 of 116

                                                    Application No. 09/850, 124
                                                  Docket No. 29250-000873/US

      17.   (Currently Amended)      A wireless endpoint comprtsing:

      a transmitter for transmitting signals using frequency hopping over a

time pertod T, and

      a processor for pseudorandomly selecting a frequency from a set of N

frequencies such that over at least a portion of the time period T, the frequency

selection is constrained to less than the N frequencies.


      18.   (Cancelled)


      19.   (Currently Amended)      A wireless endpoint comprtsing:

      a memory for storing a set of hopping frequencies; and

      a processor for pseudorandomly selecting frequencies from the set of

hopping frequencies over a time period T by limiting the available frequencies

from the hopping set over at least a portion of the time pertod T.


      20.   (Cancelled)


      21.   (Currently Amended)      A wireless endpoint comprtsing:

      a memory for storing a hopping set comprtsing F frequencies, the

hopping set used to pseudorandomly select therefrom hopping frequencies over

a time pertod T, and

      a processor for reducing the size of the hopping set over a portion of the

time period T by at least one frequency.




                                                                           Page6

                                                                       WSOU-CANON-0000240
      Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 44 of 116

                                                        Application No. 09/850, 124
                                                      Docket No. 29250-000873/US

      22.    (Currently Amended)        A wireless endpoint comprising:

      a memory for storing a hopping set comprising N frequencies, the

hopping set used to select therefrom hopping frequencies over a time period T.

and

      a processor for pseudorandomly selecting frequencies from the hopping

set over a time period T such that at least one of the selected frequencies is

prohibited from subsequent selection in at least a portion of the time period T.


      23.    (Cancelled)


      24.    (Currently Amended)        A wireless endpoint comprising:

      a memory for storing a hopping set comprising N frequencies. the

hopping set used to pseudorandomly select therefrom hopping frequencies over

a time period T. and

      a processor for (a) determining a hopping index value, (b) modifying the

hopping index value by at least the modulo of a number F where F               ~   N.

{c) selecting a hopping frequency from the hopping set as a function of the

modified hopping index value, (d) adjusting the order of the hopping set such

that the selected hopping frequency is now at a position corresponding to the

value of F, (e) reducing the value of F', and (f) returning to (a).


      25.    (Original)    The wireless endpoint of claim 24 wherein when the

value of F reaches a predefined minimum value, the processor further shifts




                                                                              Page7

                                                                          WSOU-CANON-0000241
       Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 45 of 116

                                                      Application No. 09/850, 124
                                                    Docket No. 29250-000873/US

' the hopping set in a cyclical direction by a value equal to a difference between a

 predefmed maximum value for F and the minimum value, modulo N.


        26.   (Currently Amended)      A wireless endpoint comprising:

        a memory for storing a hopping set comprising N frequencies, the

 h_o pping set used to select therefrom hopping _frequencies over a time period T;

 and

        a processor for (a) dividing the hopping set into an allowable frequency

 set and a prohibited frequency set, (b) pseudorandomly selecting frequencies

 from the allowable frequency set, and (c) after at least one frequency selection.

 adjusting the membership in the allowable frequency set and the prohibited

 frequency set.


        27.   .(Cancelled)




                                                                              Page 8

                                                                       WSOU-CANON-0000242
       Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 46 of 116

   •                                                 Application No. 09/850,124
                                                   Docket No. 29250-000873/US

                                    REMARKS

Response to Claim Rejections

        The Office Action requests that the reference to "N' frequencies in

claims 6 and 10 be changed to "F' frequencies. As indicated on at least page 5

of the specification, N is the total number of frequencies available for frequency

hopping, while Fis the number of frequencies ·in a hopping state, H, over which

a wireless endpoint is constrained to hop, where F is less than or equal to N .

Therefore, Applicants respectfully submit that claims 6 and 10 appropriately

indicate an initial hopping set of size N frequencies.


       The Office Action also requests that claims 22, 24 and 26, which claim "a

memory for storing a hopping set comprising N frequencies" should be changed

to --a memory for storing a hopping set comprising F frequencies--. Similar to

the objections to claims 6 and 10, Applicants respectfully submit that the

present specification provides support for existing claims 22, 24 and 26.


       Accordingly, Applicants respectfully request withdrawal of the pending

objections and allowance of claims 6, 10, 22, 24 and 26.


The Section 112 Rejections


       Claim 9 was rejected under 35 U.S.C. §112, the Office Action stating that

the feature "the step of shifting" in claim 9, line 2, requires an antecedent

basis. Applicants respectfully travers e this· rejection for at least the following

reasons.



                                                                             Page9

                                                                      WSOU-CANON-0000243
   ~·   Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 47 of 116

        -·   , .).,
                                                      Application No. 09/850, 124
                                                    Docket No. 29250-000873/US

         As presently understood by Applicants' attorney, the Office Action

appears to be objecting to the form of claim 9.        However, it is respectfully

submitted that when an additional step or method is claimed, the format "the

step of' is appropriate and does not require an additional antecedent basis,

e.g., "a" or "an"preceding step.


         In addition, it is respectfully submitted that the scope of claim 9 can be

reasonably ascertained by those skilled in the art and, therefore, is not

indefinite (see MPEP 2173.05(e)).


         Accordingly, Applicants respectfully request withdrawal of the pending

rejection and allowance of claim 9.


Section 102 and 103 Rejections


         Claims 1, 3, 5, 6, 8-10, 12- 17, 19, 21, 22 and 24-26 were rejected under

35 U.S.C. §102(b) as being anticipated _by Kung et al., U.S. Patent

No. 4,654,859 ("Kung"). In addition, claims 1, 3, 5, 6, 10, 15, 17, 19, 21, 22,

24 and _2 6 were rejected under 35 U.S.C. §102(b) as being anticipated by Emi, .

U.S. Patent No. 5,541,954 ("Emi"). Finally, claims 2, 4, 7, 11, 18, 20, 23 and

27 were rejected under 35 U.S.C. §103(a) as being unpatentable over Kung.


        Applicants respectfully disagree and traverse these rejections for at least

the following reasons.




                                                                            Page 10

                                                                      WSOU-CANON-0000244
        Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 48 of 116
   ·•   'IJ'· ...._).,
                                                       Application No. 09/850,124
                                                     Docket No. 29250-000873/US

          As indicated in the Office Action, neither Kung nor Emi discloses or

suggests the pseudorandom selection of a hopping frequency. as is required by

each of the claims of the present invention. In fact, both references teach away

from the use of a pseudorandom selection of a hopping frequency.


          Kung selects a frequency by cycling through an ordered frequency set in

a predetermined fashion. In contrast, the present invention pseudo-randomly

selects a hopping frequency. The fact that Kung discloses the selection of a

frequency by cycling through an ordered frequency set in a predetermined

fashion, explicitly teaches away from pseudorandom selection of a hopping

frequency, as is required by the claims of the present invention.


          Emi appears to disclose a frequency hopping scheme where a receiver

counts errors it has received on each given frequency. If a total error count

exceeds some metric, then the received frequency will be deemed unusable and

an alternative. unused frequency will be substituted in its place. There is

nothing in Emi which teaches the pseudorandom selection of a hopping

frequency, as is required by the claims of the present invention.           One of

ordinary skill in the art, on reading Emi would not equate Emi's substitution of

a new frequency with pseudorandom frequency hopping selection, as is

required by the claims of the present invention.


         In the Office Action, it is stated that "it is well known in the art that a

frequency hopping spread spectrum earner hops on a predetermined pseudo



                                                                             Page 11


                                                                          WSOU-CANON-0000245
     Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 49 of 116

                                                   Application No. 09/850, 124
                                                 Docket No. 29250-000873/US

random pattern." Applicants wish to respectfully point out at least two things

regarding this statement in the Office Action.


      First. the claims do not require "a predetennined pseudorandom

pattern." Instead, all that is required is a pseudorandom selection of a hopping

frequency.


      Second, Applicants respectfully submit that this is an inappropriate

basis for rejecting the claims based on 35 U.S.C. §103(a).      Only in limited

circumstances should claims be rejected based on "common knowledge." Such

a rejection, unsupported by documentary evidence should only be taken when

the facts asserted to be common knowledge in the art are capable of instant

and unquestionable demonstration of being so known.

      Applicants respectfully submit that the pseudorandom selection .o f a

hopping frequency from a set of Nor F frequencies is not capable of instant and

unquestionable demonstration as being well known, given the fact that none of

the references cited in the Office Action discloses or even suggests such a

feature.


      Because there is no form of evidence offered in the Office Action to

support an assertion of common knowledge or specific factual findings

predicated on sound technical and scientific reason to support the rejection,

Applicants respectfully request that the Section 103 rejections be withdrawn

and claims 3, 4, 7, 11, 18, 20, 23 and 27 be allowed (see MPEP 2144.03).



                                                                           Page 12

                                                                     WSOU-CANON-0000246
     Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 50 of 116

                                                    Application No. 09/850.124
                                                  Docket No. 29250-000873/US

      Should there be any outstanding matters that need to be resolved in the

present application, the Examiner is respectfully requested to contact John E.

Curtin at the telephone number of the undersigned below.


      In the event this Response does not place the present application in

condition for allowance, applicant requests the Examiner to contact the

undersigned at (703) 668-8000 to schedule a personal interview.


      If necessary, the Commissioner is hereby authorized in this, concurrent,

and future replies, to charge payment or credit any overpayment to Deposit

Account No~ 08-0750 for any additional fees required under 37 C.F.R. § 1.16 or

under 37 C.F.R. § 1.17; particularly, extension of time fees.

                                      Respectfully submitted,

                                                        Y, & PIERCE, P.L.C.




                               By
                                                        eg. No. 37,602



JEC:psy




                                                                            Page 13

                                                                         WSOU-CANON-0000247
                Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 51 of 116

                UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                            UNITED STATES DEPARTMENT OF COMMERCE
                                                                            United States Patent and Trademark Office
                                                                            Addlcu:COMMISSIONER FOR PATENTS
                                                                                 P.O. Box 1450
                                                                                 Alexandria, Virginia 22313-1450
                                                                                 www.uspao.gov


   APPLJCATION NO.            FILING DATE         FIRST NAMED INVENTOR    ATTORNEY DOCKET NO.              CONFIRMATION NO.

       09/850,124              05107/2001          Krishna Balachandran         21-1-3-12                          1172

       6980            7590          01/07/2005                                                  EXAMINER

       TROUTMAN SANDERS LLP                                                                   ZHENG,EVA Y
       BANK OF AMERICA PLAZA, SUITE 5200
                                                                                ART UNIT                      PAPER NUMBER
       600 PEACHTREE STREET , NE
       ATLANTA, GA 30308-2216                                                      2634

                                                                          DATE MAILED: 01/07/2005




Please find below and/or attached an Office communication concerning this application or proceeding.




PT0-90C (Rev. 10/03)



                                                                                                    WSOU-CANON-0000253
                         Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 52 of 116
                                                                                       Application No.                               Applicant(s)

                                                                                        09/850,124                                   BALACHANDRAN ET AL.
                        Office Action Summary                                          Examiner                                      Art Unit
                                                                   Eva Yi Zheng                      2634
                    •· The MAILING DA TE of this communication appears on the cover sheet with the correspondence address ..
  Period for Reply
           A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE J. MONTH(S) FROM
           THE MAILING DATE OF THIS COMMUNICATION.
           • Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
             after SIX (6) MONTHS from the mailing date of this communication.
           • If the period for reply specified above is less than thirty (30) days, a reply within the statutory minimum of thirty (30) days will be considered timely.
           - If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
           • Failure to reply within the set or extended period for reply will. by statute. cause the application to become ABANDONED (35 U.S.C. § 133).
             Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed. may reduce any
             earned patent term adjustment. See 37 CFR 1.704(b).

  Status

           1)l:8l Responsive to communication(s) filed on 16 August 2004.
        2a)i:8l This action is FINAL.                                 2b)O This action is non-final.
           3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
               closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11 , 453 O.G. 213.

  Disposition of Claims

           4)0      Claim(s) _ _ is/are pending in the application.
                    4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
           5)1:8l Claim(s) 8-10, 12-14 and 24-26 is/are allowed.
           6)1:8l Claim(s) 1,3,5,6, 15-17, 19,21 and 22 is/are rejected.
           7)0 Claim(s) _ _ is/are objected to.
           8)0 Claim(s) _ _ are subject to restriction and/or election requirement.

  Application Papers

           9)0 The specification is objected to by the Examiner.
        10)0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                    Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                    Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121(d).
        11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.

  Priority under 35 U.S.C. § 119

        12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
           a)O All b)O Some• c)O None of:
                    1.0 Certified copies of the priority documents have been received.
                    2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                    3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                        application from the lnterni3tional Bureau (PCT Rule 17.2(a)).
                 •Seethe attached detailed Office action for a list of the certified copies not received.



  Attachment(s)
  1)   l:8J Notice of References Cited (PTO-892)                                                     4)   0   Interview Summary (PTO-413)
  2)   D Notice of Draftsperson's Patent Drawing Review (PTO-948)                                             Paper No(s)/Mail Date. _ _ .
  3)   0       Information Disclosure Statement(s) (PT0-1449 or PTO/SB/08)                           5)   0   Notice of lnfonnal Patent Application (PTO-152)
               Paper No(s)/Mail Date _ _.                                                            6)   0   Other: _ _.
U.S. Patent and Trademai1< Office
PTOL-326 (Rev. 1-04)                                                      Office Action Summary                                    Part of Paper No./Mail Date 123004




                                                                                                                                                  WS0U-CAN0N-0000254
     Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 53 of 116


Application/Control Number: 09/850, 124                                                                        Page 2
Art Unit: 2634

                                            DETAILED ACTION

                                        Response to Arguments

1.     Applicant's arguments with respect to claims 1, 3, 5, 6, 8-10, 12-17, 19, 21, 22

and 24-26 have been considered but are moot in view of the new ground(s) of rejection

because of amendment.



                                              Claim Objections

2.     Claims 1, 4, 5, 6, 8, 9, 10, 14, 17, 21, 22 and 24-26 are objected to because of

the following informalities: parameters: "N and F" are not defined.

Appropriate correction is required .



                                   Claim Rejections - 35 USC§ 102

3.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that

form the basis for the rejections under this section made in this Office action:

       A person shall be entitled to a patent unless -

       (b) the invention was patented or described in a printed publication in this or a foreign country or in public
       use or on sale in this country, more than one year prior to the date of application for patent in the United
       States.

       (e) the invention was described in (1) an application for patent, published under section 122(b), by
       another filed in the United States before the invention by the applicant for patent or (2) a patent
       granted on an application for patent by another filed in the United States before the invention by the
       applicant for patent, except that an international application filed under the treaty defined in section
       351 (a) shall have the effects for purposes of this subsection of an application filed in the United States
       only if the international application designated the United States and was published under Article 21 (2)
       of such treaty in the English language.


4.     Claims 1, 3, 15-17 and 19 are rejected under 35 U.S.C. 102(b) as being

anticipated by Munday et al. (US 5,377,221).




                                                                                                        WSOU-CANON-0000255
        Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 54 of 116


Application/Control Number: 09/850,124                                                Page 3
Art Unit: 2634

a)       Regarding claim 1, Munday et al. disclose a method for use in wireless

equipment, the method comprising the steps of:

         transmitting signals using frequency hopping over a time period T (2A and 28),

by

         pseudo randomly selecting a frequency from a set of N frequencies such that

over at least a portion of the time period T, the frequency selection is constrained to less

than the N frequencies (Col 2, L64-67).

b)       Regarding claim 3, Munday et al. disclose a method for use in wireless

equipment, the method comprising the steps of:

         Storing a set of hopping frequencies (74 in Fig. 1; Col 6, L52-59); and

         pseudo randomly selecting frequencies from the set of hopping frequencies over

a time period T by limiting the available frequencies from the hopping set over at least a

portion of the time period T (Fig. 2A and 28; Col 2, L64-67).

c)       Regarding claim 17, Munday et al. disclose a wireless endpoint comprising:

         a transmitter for transmitting signals using frequency hopping over a time period

T (2A and 2B; Col 2, L64-67); and

         a processor for pseudo randomly selecting a frequency from a set of N

frequencies such that over at least a portion of the time period T, the frequency

selection is constrained to less than the N frequencies (26 in Fig. 1; Col 3, L61- Col "~-.

L15).

d)       Regarding claim 15, Munday et al. disclose a pseudorandom frequency hopping

method for use in wireless equipment, the method comprising the steps of:




                                                                                   WSOU-CANON-0000256
       Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 55 of 116


Application/Control Number: 09/850, 124                                                  Page4
Art Unit: 2634

        dividing a hopping set into an allowable frequency set and a probhibited

frequency set (Col 2, L64 - Col 3, L 17); and

        transmitting information associated with the division of the hopping set to another

wireless endpoint (Col 2, L64 - Col 3, L 17).

e)      Regarding claim 16, Munday et al. disclose the method of claim 15 wherein the

transmitted information enables the other wireless endpoint to derive the allowable

frequency set (other wireless endpoint inherent as receiver; Col 2, L64 - Col 3, L 17).

f)      Regarding claim 19, Monday et al. disclose a wireless endpoint comprising:

        a memory for storing a set of hopping frequencies (74 in Fig. 1; Col 6, L52-59);

and

        a processor for pseudo randomly selecting frequencies from the set of hopping

frequencies over a time period T by limiting the available frequencies from the hopping

over at least a portion of the time period T (26 in Fig. 1; Col 3, L61- Col 4 , L 15).

5.      Claims 1, 5, 6, 21 and 22 are rejected under 35 U.S.C. 102(e) as being

anticipated by Haartsen (US 6,345,066 81 ).

a) ·    Regarding claim 1, Haartsen discloses a method for use in wireless equipment,

the method comprising the steps of:

        transmitting signals using frequency hopping over a time period T (Fig. 1), by

        pseudo randomly selecting a frequency from a set of N frequencies such that

over at least a portion of the time period T, the frequency selection is constrained to less

than the N frequencies (Fig. 2; Col 4, L 25-47).




                                                                                   WSOU-CANON-0000257
     Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 56 of 116


Application/Control Number: 09/850,124                                              Page 5
Art Unit: 2634

b)     Regarding claim 5, Haartsen discloses a method of frequency hopping for use in

wireless equipment, the method comprising the steps of:

       initializing a hopping set to a size of F frequencies, the hopping set used to

pseudo randomly select therefrom hopping frequencies over a time period T (Col 4,

L25-47); and

       reducing the size of the hopping set over a portion of the timer period T by at

least one frequency (Fig. 3; Col 5, L6-23).

c)     Regarding claim 6, Haartsen discloses a method of frequency hopping for use in

wireless equipment, the method comprising the steps of:

       initializing a hopping set to a size of N frequencies, the hopping set used to

select therefrom hopping frequencies over a time period T (Col 4, L25-47); and

       pseudo randomly selecting frequencies from the hopping set (inherent as

reduced set of frequencies) over the time period T such that at least one of the selected

frequencies is prohibited from susbsequent selection in at least a portion of the time

period T (Col 6, L31-57).

d)     Regarding claim 21, Haartsen discloses a wireless endpoint comprising:

       a memory for storing a hopping set comprising F frequencies (inherent as control

502 in Fig. 2), the hopping set used to pseudo randomly select therefrom hopping

frequencies over a time period T (Col 4, L 25-47); and

       a processor for reducing the size of the hopping set over a portion of the timer

period T by at least one frequency (Fig. 3; Col 5, L6-23).

e)     Regarding claim 22, Haartsen discloses a wireless endpoint comprising:




                                                                                WSOU-CANON-0000258
     Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 57 of 116


Application/Control Number: 09/850,124                                             Page 6
Art Unit: 2634

       a memory for storing a hopping set comprising N frequencies (inherent as control

502 in Fig. 2), the hopping set used to select therefrom hopping frequencies over a time

period T (Col 4, L 25-47); and

       a processor for pseudo randomly selecting frequencies from the hopping set

(inherent as reduced set of frequencies) over the time period T such that at least one of

the selected frequencies is prohibited from susbsequent selection in at least a portion of

the time period T (Col 6, L31-57).



                                 Allowable Subject Matter

6.     Claims 8-10, 12-14 and 24-26 are allowed.

7.     The following is an examiner's statement of reasons for allowance:

       None of the prior art -teaches or suggests a frequency hopping method in a

wireless system, a hopping set initialized to a size of N frequencies, and the hopping set

used to select therefrom hopping frequencies over a time period of T , comprising the

steps of: determining a hopping index value; modifying the hopping index value by at

least the modulo of a number F, where F is less or equal to N; pseudo randomly

selecting a hopping frequency from the hopping set of a function of the modified

hopping index value; adjusting the order of the hopping set such that the selected

hopping frequency is now at a position corresponding to the value F; reducing the value

of F; and returning to the determining a hopping index value..

      Any comments considered necessary by applicant must be submitted no later

than the payment of the issue fee and, to avoid processing delays, should preferably




                                                                              WSOU-CANON-0000259
     Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 58 of 116


Application/Control Number: 09/850, 124                                              Page 7
Art Unit: 2634

accompany the issue fee. Such submissions should be clearly labeled "Comments on

Statement of Reasons for Allowance."



                                       Conclusion

8.     Applicant's amendment necessitated the new ground(s) of rejection presented in

this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP

§ 706.0?(a). Applicant is reminded of the extension of time policy as set forth in 37

CFR 1.136(a).

      ·A shortened statutory period for reply to this final action is set to expire THREE

MONTHS from the mailing date of this action. In the event a first reply is filed within

TWO MONTHS ·of the mailing date of this final action and the advisory action is not

mailed until after the end of the THREE-MONTH shortened statutory period, then the

shortened statutory period will expire on the date the advisory action is mailed, and any

extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of

the advisory action. In no event, however, will the statutory period for reply expire later

than SIX MONTHS from the date of this final action.

9.     Any inquiry concerning this communication or earlier communications from the

examiner should be directed to Eva Yi Zheng whose telephone number is (571 ) 272-

3049. The examiner can normally be reached on 7:30-4:30.

       If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Stephen Chin can be reached on (571) 272-3056. The fax phone number

for the organization where this application or proceeding is assigned is 703-879-9306.




                                                                                WSOU-CANON-0000260
                      Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 59 of 116
..   '   .   .

                 Application/Control Number: 09/850, 124                                              Page 8
                 Art Unit: 2634

                       Any response to this action should be mailed to:

                                      Commissioner of Patents and Trademarks

                                      Washington, D.C. 20231

                       or faxed to:

                                      (703) 872-9314 (for Technology Center 2600 only)

                       Hand-delivered responses should be brought to Crystal Park 11, 2121 Crystal

                       Drive, Arlington, VA, Sixth Floor (Receptionist).



                       Any inquiry of a general nature or relating to the status of this application or

                 proceeding should be directed to the Technology Center 2600 Customer Service Office

                 whose telephone number is (703) 306-0377.



                                                                       Eva Yi Zheng
                                                                       Examiner
                                                                       Art Unit 2634
                 January 3, 2005




                                                                                                 WSOU-CANON-0000261
         Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 60 of 116




                                                                          PATENT


           IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application No.:     09/850,124

Filing Date:         May 7, 2001

Applicant:           Krishna BALACHANDRAN et al.

Group Art Unit:      2634

Examiner:            Eva Y. Zheng

Title:               ENHANCED       FREQUENCY      HOPPING     IN   A   WIRELESS
                     SYSTEM

Attorney Docket: 29250-000873/US


Customer Service Window                                              Apiil 5, 2005
Randolph Building
401 Dulany Street
Alexandrta, VA 22314
Mail Stop AF


                       REQUEST FOR RECONSIDERATION

Sir:

         Applicants are in receipt of the Final Office Action dated January 7. 2005

("Final Office Action"), and respond as follows.

         Amendments to the Claims begin on page 2 of this paper.

         Remarks begin on page 11 of this paper.




                                                                         WSOU-CANON-0000265
     Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 61 of 116

                                                       Application No. 09/850, 124
                                                     Docket No. 29250-000873/US

                                   IN THE CLAIMS

      Kindly amend claims 1. 3, 5, 8, 9 , 10, 13, 14, 15, 17, 19, 21, 22, 24 and

26 as follows.

      The following is a complete listing of revised claims with a status

identifier in parenthesis.

      LmTING OF CLAIMS

      1.     (Currently Amended)        A method for use in wireless equipment,

the method comprising the steps of:

      transmitting signals using frequency hopping over a time period T, by

      pseudorandomly selecting a frequency from a set of N frequencies such

that over at least a portion of the time period T, the frequency selection is

constrained to less than the N frequencies and such that at least one of the

selected frequencies is prohibited from subsequent selection in at least a

portion of the time period T [(.JL.

      where N is the total number of frequencies available for frequency

hopping.


      2.     (Cancelled)


      3.     (Currently Amended)       A method of frequency hopping for use in

wireless equipment, the method comprising the steps of:

      storing a set of hopping frequencies; and

      pseudorandomly         selecting frequencies   from   the   set   of hopping

frequencies over a time period T by limiting the available frequencies from the


                                                                             Page2



                                                                          WSOU-CANON-0000266
      Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 62 of 116

                                                    Application No. 09/850,124
                                                  Docket No. 29250-000873/US

hopping set over at least a portion of the time period T such that at least one of

the selected frequencies is prohibited from subsequent selection in at least a

portion of the time period T.


      4.    (Cancelled)


      5.    (Currently Amended)      A method of frequency hopping for use in

wireless equipment, the method comprising the steps of:

      initializing a hopping set to a size of F frequencies, the hopping set used

to pseudorandomly select therefrom hopping frequencies over a time period T;

and

      reducing the size of the hopping set over a portion of the time period T by

at least one frequency such that at least one of the selected frequencies is

prohibited from subsequent selection in at least a portion of the time period T



      where Fis the number of frequencies in a hopping state, H, over which a

wireless endpoint is constrained to hop.


      6.    (Currently Amended)      A method of frequency hopping for use in

wireless equipment, the method comprising the steps of:

      initializing a hopping set to a size of N frequencies, the hopping set used

to select therefrom hopping frequencies over a time period T; and




                                                                           Page 3



                                                                       WSOU-CANON-0000267
     Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 63 of 116

                                                     Application No. 09/850, 124
                                                   Docket No. 29250-000873/US

      pseudorandomly selecting frequencies from the hopping set over the time

period T such that at least one of the selected frequencies is prohibited from

subsequent selection in at least a portion of the time period 11[.Jt

      where N is the total number of frequencies available for frequency

hopping.


      7.        (Cancelled)


      8.        (Currently Amended)    A method of frequency hopping for use in

wireless equipment, where a hopping set is initialized to a size of N frequencies,

the hopping set used to select therefrom hopping frequencies over a time period

T, the method comprising the steps of:

      determining a hopping index value;

      modifying the hopping index value by at least the modulo of a number F,

where F:s: N;

      pseudorandomly selecting a hopping frequency from the hopping set of a

function of the modified hopping index value;

      adjusting the order of the hopping set such that the selected hopping

frequency is now at a position corresponding to the value of F and such that at

least one of the selected frequencies is prohibited from subsequent selection in

at least a portion of the time period T;

      reducing the value of F, and

      returning to the determining step([.]).L




                                                                            Page4



                                                                       WSOU-CANON-0000268
      Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 64 of 116

                                                     Application No. 09/850, 124
                                                   Docket No. 29250-000873/US

      where N is the total number of frequencies available for frequency

hopping and where F is the number of frequencies in a hopping state, H, over

which a wireless endpoint is constrained to hop.


       9.     (Currently Amended)      The method of claim 8 wherein when the

value of F reaches a predefined minimum value, further including the step of

shifting the hopping set in a cyclical direction by a value equal to a difference

between a predefmed maximum value for F and the minimum value, modulo N.


       10.    (Currently Amended)      A method for frequency hopping for use in

wireless equipment, the method comprising the steps of:

      initializing a hopping set to a size of N frequencies, the hopping set used

to select therefrom hopping frequencies over a time period T;

      dividing the hopping set into an allowable frequency set and a prohibited

frequency set;

      pseudorandomly selecting frequencies from the allowable frequency set;

and

      after at least one frequency selection, adjusting the membership in the

allowable frequency set and the prohibited frequency set such that at least one

of the selected frequencies is prohibited from subsequent selection in at least a

portion of the time period T [(. Iii

      where N is the total number of frequencies available for frequency

hopping.




                                                                           Page 5



                                                                       WSOU-CANON-0000269
      Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 65 of 116

                                                    Application No. 09/850, 124
                                                  Docket No. 29250-000873/US

       11.   (Cancelled)


       12.   (Original)    The method of claim 10 wherein membership in the

allowable frequency set and the prohibited frequency set at a current time is

derived from knowledge of the allowable frequency set and the prohibited

frequency set at an earlier time.


      13.    (Currently Amended)      The    method   of   claim   10    wherein

knowledge of the allowable frequency set and the prohibited frequency set at a

particular time is provided by one wireless endpoint to the other another

wireless endpoint through explicit signaling.


      14.    (Original)    The method of claim 10 wherein all N frequencies in

the hopping set are assumed allowable at pre~determined time instants.


      15.    (Currently Amended)      A     pseudorandom   frequency     hopping

method for use in wireless equipment, the method comprising the steps of:

      dividing a hopping set into an allowable frequency set and a prohibited

frequency set; and

      transmitting information associated with the division of the hopping set

to another wireless endpoint such that at least one of the selected frequencies

is prohibited from subsequent selection in at least a portion of the time period

:[.




                                                                           Page 6



                                                                        WSOU-CANON-0000270
      Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 66 of 116

                                                        Application No. 09/850,124
                                                      Docket No. 29250-000873/US

       16.    (Original)    The method of claim 15 wherein the transmitted

information enables the other wireless endpoint to derive the allowable

frequency set.


       17.    (Currently Amended)         A wireless endpoint comprising:

       a transmitter for transmitting signals using frequency hopping over a

time period T, and

      a processor for pseudorandomly selecting a frequency from a set of N

frequencies such that over at least a portion of the time period T, the frequency

selection is constrained to less than the N frequencies and such that at least

one of the selected frequencies is prohibited from subsequent selection in at

least a portion of the time period T [[.]1.1.

      where N is the total number of frequencies available for frequency

hopping.


       18.    (Cancelled)


       19.    (Currently Amended)         A wireless endpoint comprising:

      a memory for storing a set of hopping frequencies; and

      a processor for pseudorandomly selecting frequencies from the set of

hopping frequencies over a time period T by limiting the available frequencies

from the hopping set over at least a portion of the time period T such that at

least one of the selected frequencies is prohibited from subsequent selection in

at least a portion of the time period T.



                                                                                Page 7



                                                                            WSOU-CANON-0000271
          Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 67 of 116

                                                       Application No. 09/850, 124
                                                     Docket No. 29250-000873/US

          20.   (Cancelled)


          21.   (Currently Amended)     A wireless endpoint comprising:

          a memory for storing a hopping set comprising F frequencies, the

hopping set used to pseudorandomly select therefrom hopping frequencies over

a time period T: and

          a processor for reducing the size of the hopping set over a portion of the

time period T by at least one frequency such that at least one of the selected

frequencies is prohibited from subsequent selection in at least a portion of the

time period T [[.]L.


          where Fis the number of frequencies in a hopping state, H, over which a

wireless endpoint is constrained to hop.


          22.   (Currently Amended)     A wireless endpoint comprising:

          a memory for storing a hopping set comprising N frequencies, the

hopping set used to select therefrom hopping frequencies over a time period T:

and

          a processor for pseudorandomly selecting frequencies from the hopping

set over a time period T such that at least one of the selected frequencies is

prohibited from subsequent selection in at least a portion of the time period

TI[.JL.
          where N is the total number of frequencies available for frequency

hopping.




                                                                              Page 8



                                                                          WSOU-CANON-0000272
      Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 68 of 116

                                                         Application No. 09/850.124
                                                       Docket No. 29250-000873/US

       23.    (Cancelled}


       24.    (Currently Amended}          A wireless endpoint comprising:

       a memory for storing a hopping set comprising N frequencies. the

hopping set used to pseudorandomly select therefrom hopping frequencies over

a time period T; and

       a processor for (a} determining a hopping index value. (b) modifying the

hopping index value by at least the modulo of a number F where F                  ~   N.

(c} selecting a hopping frequency from the hopping set as a function of the

modified hopping index value, (d} adjusting the order of the hopping set such

that the selected hopping frequency is now at a position corresponding to the

value of F such that at least one of the selected frequencies is prohibited from

subsequent selection in at least a portion of the time period T, (e) reducing the

value of F', and (f) returning to (a) [[.JL.

       where N is the total number of frequencies available for frequency

hopping and where Fis the number of frequencies in a hopping state, H, over

which a wireless endpoint is constrained to hop.


       25.    (Original}    The wireless endpoint of claim 24 wherein when the

value of F reaches a predefmed minimum value, the processor further shifts

the hopping set in a cyclical direction by a value equal to a difference between a

predefined maximum value for F and the minimum value, modulo N.




                                                                                Page 9



                                                                             WSOU-CANON-0000273
      Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 69 of 116

                                                     Application No. 09/850, 124
                                                   Docket No. 29250-000873/US

      26.   {Currently Amended)       A wireless endpoint comprising:

      a memory for storing a hopping set comprising N frequencies, the

hopping set used to select therefrom hopping frequencies over a time period T;

and

      a processor for (a) dividing the hopping set into an allowable frequency

set and a prohibited frequency set, (b) pseudorandomly selecting frequencies

from the allowable frequency set, and (c) after at least one frequency selection,

adjusting the membership in the allowable frequency set and the prohibited

frequency set such that at least one of the selected frequencies is prohibited

from subsequent selection in at least a portion of the time period T [(.)Ji

      where N is the total number of frequencies available for frequency

hopping.


      27.   (Cancelled)




                                                                              Page 10



                                                                         WSOU-CANON-000027 4
     Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 70 of 116

                                                     Application Nb. 09/850, 124
                                                   Docket No. 29250-000873/US

                                    REMARKS

Claim Amendments

      Claims 1, 3 , 5, 8. 10, 15, 17, 19, 21, 24 and 26 have been amended to

include a feature contained in claim 6 (and 22).            As such, Applicants

respectfully submit that these amendments do not require an additional search

by the Examiner. Rather, these amendments place the claims in condition for

allowance.


      Claims 9 and 13 have been revised to correct for grammatical errors.

These revisions are not related to the patentability of these. or other, claims.


The claims are patentable over the newly cited references to Munday et
al. ("Mundy") and Haartsen ("Haartsen")

      Each of the claims of the present invention includes the feature of
pseudorandomly selecting a frequency or frequencies from a set of frequencies

that has been constrained, reduced or limited "such that at least one of the

selected frequencies is prohibited from subsequent selection in at least a

portion of [a] time period, T."


      It is respectfully submitted that neither Munday nor Haartsen, taken

separately or in combination. discloses or suggests such a prohibition on

frequency selection.


      Instead, it appears that after a set of frequencies is selected in Munday

or Haartsen any frequency within the set can be re-selected without

prohibition.   Said another way, neither Munday nor Haartsen is prohibited


                                                                            Page 11



                                                                         WSOU-CANON-0000275
     Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 71 of 116

                                                   Application No. 09/850, 124
                                                 Docket No. 29250-000873/US

from re-selecting a frequency, from a set of allowable frequencies, that has

already been selected during a time period, T , as in the claims of the present

invention.


      Therefore, Applicants respectfully submit that neither Munday nor

Haartsen can anticipate or render obvious the claims of the present invention.


             Applicants respectfully request entry of the amendments referred

to above, withdrawal of the pending rejections and allowance of claims 1, 3, 5,

6, 8-10, 12-17, 19, 21, 22 and 24-26.


      Should there be any outstanding matters that need to be resolved in the

present application, the Examiner is respectfully requested to contact John E.

Curtin at the telephone number of the undersigned below.

      In the event this Response does not place the present application in

condition for allowance, applicant requests the Examiner to contact the

undersigned at (703) 668-8000 to schedule a personal interview.




                                                                          Page 12



                                                                     WSOU-CANON-0000276
     Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 72 of 116
                                       .   .   .      Application No. 09/850,124
                                                    Docket No. 29250-000873/US

      If necessary, the Commissioner is hereby authorized in this, concurrent,

and future replies, to charge payment or credit any overpayment to Deposit

Account No. 08-0750 for any additional fees required under 37 C.F.R. § 1. 16 or

under 37 C.F.R. § 1.17; particularly, extension of time fees.

                                     Respectfully submitted,

                                     HARNESS, DICKEY, & PIERCE, P.L.C.



                               By
                                                . Curtin, ~g. No. 31,602
                                                   8910
                                               . Virginia 20195
                                               68-8000
JEC:psy




                                                                             Page 13



                                                                           WSOU-CANON-0000277
.,                    Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 73 of 116
"

                                                                                        MAIL STOP AF
                                                                                     RESPONSE UNDER
                                                                                        37 C.F.R. § 1.116
                                                                                EXPEDITED PROCEDURE
                                                                                EXAMINING GROUP 2634

                                                                                                    PATENT
                                                                                             29250-000873/US

                                   IN THE U.S. PATENT AND TRADEMARK OFFICE

             Applicant:      Krishna BALACHANDRAN et al.            Conf.:       1172

             Appl. No.:      09/850,124                             Group:       2634

             Filed:          May 7, 2001                            Examiner:    Eva Y. Zheng

             For:            ENHANCED FREQUENCY HOPPING IN A WIRELESS SYSTEM

             Docket No.:     29250-000873/US

                                      NOTICE OF APPEAL FROM THE
                               PRIMARY EXAMINER TO THE BOARD OF APPEALS

             Customer Service Window                                                              April 5, 2005
             Randolph Building
             401 Dulany Street
             Alexandria, VA 22314
             Mail Stop AF


             Sir:

                    Applicants hereby appeal to the Board of Appeals from the decision dated January 7,
             2005 of the Primary Examiner finally rejecting claims 1. 3, 5. 6, 15-17. 19, 21 and 22.

             0        The enclosed document is being transmitted via the Certificate of Mailing provisions of
                      37 C.F.R. § 1.8.

                    Applicants hereby petition for an extension of _ __.(_ _)~m=o=nt=h....{s..._) pursuant to 37
             C.F.R. §§ 1.17 and 1.136(a).

                      The fee has been calculated as shown below:

~/06/2005 sru.EKE10000002509850124
01 FC:1401                       500.00 OP




                                                                                                   WSOU-CANON-0000278
      Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 74 of 116




                                                                     Application No. 09/850,124
                                                          Attorney Docket No. 29250-000873/US

D      NO extensions of time have been previously obtained for responding to the Final
       Rejection. Thus a fee of $.00 is required for the full period of the above-requested
       extension of time.

D      An extension of          (      } month(s) for responding to the Final Rejection was
       previously requested and paid for on     . Thus a fee of$      is required.

D      Applicant claims small entity status. See 37 C .F.R. § 1.27.

       The Government fee for filing a Notice of Appeal to the Board of Appeals is calculated as
follows:

       [8J    Large entity - $500.00

       D      Small Entity - $250.00

       Therefore, the TOTAL FEE due for the filing of this Notice of Appeal is $500.00.

       Payment of the above TOTAL FEE is being made in the following manner:

[8J    Check in the amount of $500.00 is enclosed.

D      Please charge Deposit Account No. 08-0750 in the amount of $0.00. A triplicate copy of
       this sheet is attached.

        If necessary, the Commissioner is hereby authorized in this, concurrent, and future
replies, to charge payment or credit any overpayment to Deposit Account No. 08-0750 for any
additional fees required under 37 C.F.R. §§1.16 or 1.17; particularly, extension of time fees.

                                             Respectfully submitted,

                                                                       IERCE, P.L.C.



                                       By


                                                     P.O. Box 8910
                                                     Reston, Virginia 20195
JEC:psy                                              (703) 668-8000



                                                2




                                                                                    WSOU-CANON-0000279
                  Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 75 PTO/SB/17
                                                                               of 116(12-04)
                                                                                                                            Approved tor use lhrough 07/3112006. OMS 0651-0032
                                                                                                         U.S. Patent and Trademar1< Office: U.S. DEPARTMENT OF COMMERCE
                  Under the Paperwor1< Reduction Act of 1995, no persons are, required to '..qspond to a collection of information unless it displays a valid 0MB control number.

                                                                                                                                     Complete If Known
                  FEE TRANSMITTAL                                                             Application Number              09/850,124

                     for FY 2005                                                              Filing Date                     May 7, 2001

                                                                                              First Named Inventor            Krishna BALACHANDRAN
           Effective 10/01/2004. Patent tees are subject to annual revision.
                                                                                              Examiner Name                   Eva Y. Zheng
           Applicant claims small entity status. See 37 CFR 1.27                              Art Unit                        2634



                        METHOD OF PAYMENT {check all that apply)                                                             FEE CALCULATION continued
                                                                                              3. ADDITIONAL FEES
                   D     Credit card      D    Money       D    Other     D    None           Lar        Entit          Sm II Entit
                                               Order
  181   Deposit Account:                                                                     Fee         Fee        Fee  Fee
                                                                                                                                                  Fee Description                 Fee Paid
                                                                                             COde        ($)        COde ($)
        Deposit                                                                              1051        130        2051 65           Surcharge• late filing fee or oath
        Account             08·0750                                                          1052        so         2052     25       Surcharge · late provisional filing fee
        Number                                                                                                                        or cover sheet.
                                                                                             1053        130        1053     130      Non-English specification
        Deposit                                                                              1812        2,520      1812     2,520  For filing a request for reexamination
        Account             Harness, Oickey & Pierce, PLC
                                                                                             1804        920"       1804     920"   Requesting publication of SIR prior to
        Name
                                                                                                                                    Examiner action
 The Director Is authorized to: (check all that apply)                                       1805        1,840"     1805     1,040• Requesting publication of SIR after
 D Charge lee(s) indicated below D Credit any overpayments                                                                          Examiner action
 D Charge any additional fee(s) during the pendency of this application                      1251    120            2251     60     Extension for reply within first month
 D Charge lee(s) indicated below, except for the filing fee
_________________________..,.
 to the above-identi1ied de sit account.
                                     FEE CALCULATION
                                                                                             1252

                                                                                             1253
                                                                                                     450

                                                                                                         1020
                                                                                                                    2252

                                                                                                                    2253
                                                                                                                             225

                                                                                                                             510
                                                                                                                                      Extension for reply within second
                                                                                                                                      month
                                                                                                                                      Extension forrepty within third month
 1.         BASIC FILING FEE                                                                 1254        1,590     2254      795      Extension for reply within fourth
 Lar                                                                                                                                  monlh
 Fee          Fee                              Fee Oescrll!tlon                              1255    2,160         2255      1080     Extension for reply within fifth month
 Code         ($)                                                               Fee Paid     1401    500           2401      250      Notice ot Appeal




                                                                               §
  1011        300                   150        Utility filing lee                            1402    500           2402      250      Filing a brief in Sl.l)port of an appeal     500
  1012        200                   100        Oeslgn filing tee                             1403        1000      2403      500      Request tor oral hearing
  1013        200        2013       100        P1an1 filing fee                              1452    500           2452      250      Petition to revive - unavoidable
  1014        300        2014       150        Reissue filing tee                            1453        1500      2453      750      Petition to revive - unintenlional
  1005        200        2005       100        Provisional filling lee                       1501        1400      2501      700      Utility issue fee (or reissue)
                                                                                             1502    800           2502      400      Design Issue lee
                                SUBTOTAL (1)                                    ($) 0        1460        130        1460     130      Petitions to the Commissioner
t-2-._E_XT
         _ R_A_
              C_L_A-IM
                     _ F_
                        E-ES_
                            F_O_R_UTI
                                  __  LI_TY
                                          _ A_N_D_R
                                                  _E_ I_S_S_
                                                           U_E_ _----t 1807                          50             1807     50       Processing tee under 37 CFR t .17 (q)
                                                                                                                                      Submission of Information Oisclosure
                                                Extra               Fee from          Fee    1806        180        1806     180
                                                                                                                                      Stmt
                                                Claims              below             Paid



                   D- =Dx• -EJ
 otal Claims       c=J -20..              s   !0           !X!                 ! = rr=J      8021    40            8021      40
                                                                                                                                      Recording each patent assignment
                                                                                                                                      per proper1y (times number of
Independent
 !aims                          3                                                                                                     properties)
                                    ••                                                       1809    790           2809      395      Filing a submission after final rejection
 ulUple
  pendent
 Lar     e Entl               Small Entl
                                                                  I            l=U           1810    790           2810      395
                                                                                                                                      (37 CFR § 1.129(a))
                                                                                                                                      For each addi11onal Invention to be
                                                                                                                                      examined (37 CFR § 1.129(b))
 Fee              Fee       Fee           Fee                                                1801        790        2801     395      Request tor Continued Examnation
                                                    Fee Oesall!llon                                                                   (RCE)
 Code             ($)       Code          ($)
 1202             50        2202          25        Claims In excess of 20                   Other lee (specify) _ _
 1201             200       2201          100       lndependenl claims In excess of 3        •Reduced by Basic FIiing Fee Paid                    SUBTOTAL (3)            ($)500
 1203             360       2203          180       Multiple dependent claim, if not paid
                                                                                             4. SEARCH/EXAMINATION FEES
 1204                                               •• Reissue Independent claims over
                  200       2204          100                                                1111    500           2111      250      Utility Search Fee
                                                    original patent
                                                    •• Reissue claims in excess of 20 ano'   1112        100       2112      50       Design Search Fee
 1205             50        2205          25
                                                    over original patent                     1113    300           2113      150      Planl Search Fee
                                                                                             1114    500           2114     250       Reissue Search Fee
                                              SUBTOTAL (2)            ($)0                   1311    200           2311     100       Utility Examination Fee
                                                                                             1312    130           2312     65        Design Examination Fee
                                                                                             1313    160           2313     80        Plant Examination Fee
                                                                                             1314    600           2314     300       Reissue Ellaminatlon Fee
                                                                                                                                                  SUBTOTAL(4)             ($)0

  SUBMITTED BY                                                                                                                                      Co   tote if•   llcllble

  Name (Printlrype)                                                                                            37,602                 Teleph0"8            (703) 668-8000

  Signature                                                                                                                           Date               April 29, 2005

                                                      rmatlon n this f orm may become public. Credit card Inform ation should not be
                                                     s form. Provide credit card Information and authorization on PT0·2038.




                                                                                                                                                                    WSOU-CANON-0000284
                                 Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 76 of 116
      \'



  0 ,~~Ee
        ,,...p
                                                                                        Sertal No. 09/850, 124
              ~           ...•                                                   Atty. Ref. 29250-000873/US
      ~    t q LU""       [ )

 ,0                   ~     /
 1';:             ~/
      I-'~,-~/                 IN 1HE UNITED STATES PA1ENT AND TRADEMARK OFFICE
                             BEFORE THE BOARD OF PATENT APPEALS AND IN1ERFERENCES

                                                                                 Appeal No. _ _ _ _ __

               Appellants:                         Krishna BALACHANDRAN et al.

               Application No.:                    09/850,124

               Group No.:                          2634

               Filed:                              May 7, 2001

               Examiner:                           Eva Y. Zheng

               For:                                ENHANCED       FREQUENCY   HOPPING     IN   A   WIRELESS
                                                   SYSTEM

               Attorney Docket No.:                        29250-000873/US


                                              BRIEF ON APPEAL ON BEHALF OF APPELLANT

               Customer Service Window                                                         Aprtl 29, 2005
               Randolph Building
               401 Dulany Street
               Alexandrta, VA 22314
               Mail Stop Appeal Brief - Patents




05/03/2005 HALI11                00000003 09850lc4
01 FC:140,                                     500.00 OP




                                                                                                        Page i



                                                                                                     WSOU-CANON-0000285
       Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 77 of 116




                                                                               Serial No. 09/850, 124
                                                                        Atty. Ref. 29250-000873/US

                                       TABLE OF CONTENTS



BRIEF ON BEHALF OF APPELLANT ............................... ...... ............. .......... 1

I.     REAL PARIY IN IN'I'EREST .............. ................................ .................. 1

II.    RELA'I'ED APPEALS AND INTERFERENCES........ ............................... 1

III.   STATUS OF 11-IE CLAIMS ............. ........ ........................................... .. 1

IV.    STATUS OF ANY AMENDMENT FILED SUBSEQUENT 'IO THE
       FINAL REJECTION ................ .. .............................................. ......... ... 2

V.     SUMMARY OF 11-IE CLAIMED SUBJECT MATTER ............................. 2

VI.    ISSUES 'IO BE REVIEWED ON APPEAL ............. .............................. 17

       (i.)    Whether or not claims 1, 3, 15-17 and 19 are
               anticipated by U.S. Patent No. 5,377,221
               to Munday et al.............................................. ........................ 17

       (ii.)   Whether or not claims 1, 5, 6 , 21 and 22 are
               anticipated by U.S. Patent No. 6,345,667
               to Haartsen ......... ................................................................... 17

VII.   ARGUMENrS ............................ .................................. ..... .................. 7

IX.    CONCLUSION ............................ .-.. ......... ............... .......... ........... ...... 10

APPENDIX A          -   Clean Ver sion of Pending Claims
APPENDIXB           -   Figure 1
APPENDIXC               Figure 2
APPENDIXD               Figure 3
APPENDIXE               Figure 4
APPENDIXF               Figure 5
APPENDIXG               Figure 6




                                                                                                        Page ii



                                                                                                    WSOU-CANON-0000286
      Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 78 of 116
'·'


                                                          Serial No. 09/850,124
                                                   Atty. Ref. 29250-000873/US

                       BRIEF ON BEHALF OF APPELLANT

      In support of the Notice of Appeal filed April 5, 2005, appealing the

 Examiner's Final Office Action mailed Januruy 7, 2005 rejecting each of

 pending claims 1, 3, 5, 6, 15- 17, 19, 21 and 22 of the present application

which appear in the attached Appendix A, Appellant hereby proVides the

following re.m arks.

I.    REAL PARTY IN INTEREST

      Toe present application is assigned to Lucent Technologies Inc., by an

Assignment recorded on August 24, 2001, Reel 012109, Frame 0573.

D.    RELATED APPEALS AND INTERFERENCES

      The Appellant does not know of any appeals or interferences which would

directly affect or which would be directly affected by, or have a bearing on, the

Board's decision in this Appeal.

ID.   STATUS OF THE CLAIMS

      Toe claims reproduced in the attached Appendix A are the claims on

appeal. Each of these claims is currently pending in the application.

      In addition, Appellants note that the Examiner has admitted that

claims 8-10, 12- 14 and 24-26 (also included in Appendix A) contain allowable

subject matter and would be allowable if rewritten in independent form.

Accordingly, irrespective of the outcome of this Appeal, Appellants reserve the

right to re-write any and all of these objectionable claims into independent

form to place them in condition for allowance.


                                                                          Page 1


                                                                        WSOU-CANON-0000287
      Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 79 of 116




                                                          Serial No. 09/850, 124
                                                   Atty. Ref. 29250-000873/US



IV.   STATUS OF ANY AMENDMENTS FILED SUBSEQUENT TO THE FINAL
      REJECTION

      A Request for Reconsideration ("Request") dated April 5, 2005 was filed

with the U.S. Patent and Trademark Office in response to the Final Office

Action. In an April 20, 2005 Advisory Action, this Request was considered but

not entered by the Examiner.

v.    SUMMARY OF THE CLAIMED SUBJECT MATTER

      Advances in wireless technologies have propelled a migration in features

and services provided to the end user. Network operators may, however, need

to support multiple and perhaps migratory technologies with limited spectrum.

Therefore, radio resource management techniques that improve spectral

efficiency and/ or system capacity are always of interest to network operators.

      Higher spectral efficiency and/ or voice capacity can be achieved in the

Global System for Mobile Communication (GSM) Enhanced Data rates for

Global Evolution (EDGE) Radio Access Network (GERAN) through tight

frequency reuse (e.g., 1 /3 or 1 / 1 reuse). Current GSM deployments employ

techniques such as frequency hopping in order to combat the effects of fading

and interference. The performance improvement achieved through frequency

hopping for voice users at the link and system level directly translates into

higher capacity.




                                                                          Page 2


                                                                        WSOU-CANON-0000288
      Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 80 of 116




                                                            Serial No. 09/850, 124
                                                     Atty. Ref. 29250-000873/US

       On a GSM full rate traffic channel, 20 ms (milli-second) speech frames

are convolutionally encoded and diagonally interleaved over a sequence of 8

bursts in a time slot. In the case of a half rate channel, speech is coded and

diagonally interleaved over a sequence of 4 alternate bursts in a time slot.

Frequency hopping is carried out burst by burst in order to mitigate the effects

of slow fading and interference.      It provides the following benefits: fading

diversity, interferer diversity, and interference averaging (excerpts from

specification, p . 1).

       In practical systems, frequency hopping is typically non-ideal and the

benefits of fading and interferer diversity are not fully realized. With respect to

frequency hopping techniques, GSM specifies cyclic frequency hopping and

pseudo-random frequency hopping (e.g., see 3GPP TS 45.002, "3rd Generation

Partnership Project; Technical Specification Group GERAN; Digital Cellular

telecommunications System (Phase 2+); Multiplexing and Multiple Access on

the Radio Path (Release 4)"). If the number of frequencies is sufficient, then

cyclic hopping provides full fading diversity. (As referred to herein, full fading

diversity is where every burst within the interleaving depth of a speech frame

experiences an independent fading state. This is possible only if the number of

frequencies is greater than the number of bursts over which a speech frame is

interleaved and the frequencies are sufficiently separated from each other.)

However, cyclic hopping does not provide the benefits of interferer diversity and

interference averaging.    The pseudo-random frequency hopping algorithm


                                                                            Page 3


                                                                         WSOU-CANON-0000289
        Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 81 of 116




                                                           Serial No. 09/850, 124
                                                    Atty. Ref. 29250-000873/US

specified in GSM provides interferer diversity and achieves long-term

interference averaging but does not guarantee fading diversity (i.e., no

frequency repetitions) within the interleaving depth of a speech 10 frame

(excerpts from specification, pp. 1-2).

        With respect to GSM pseudo-random frequency hopping, if a large

amount of spectrum is allocated, then there are many frequencies over which

users can hop and repeated frequencies over a short interval are not common.

However, in limited spectrum scenarios where the number of frequencies are

smaller than the number of bursts over the interleaving depth (40 ms in the

speech case). frequency repetitions always occur. This is illustrated in FIG. 1

(Appendix B) on a full rate traffic channel.     For full-rate voice users, eight

bursts are transmitted over pseudo-randomly generated frequencies (it is

assumed for this example that there are eight frequencies to select from: Jo to

J1) .   As can be observed from FIG. 1, coded speech frame 1 encounters

frequency, f4, on 3 out of the 8 bursts that it is interleaved across. This implies

that speech frame 1 experiences only 6 out of 8 possible independent fading

states (assuming there        is sufficient separation between each of the

frequencies). Similarly, it can be observed for speech frame 2 that frequencies,

J2,f4 and   Js   are repeated two times each on the 8 bursts over which coded

speech frame 2 is interleaved. In this case, speech frame 2 experiences only 5

out of 8 possible independent fading states. In other words, the GSM pseudo-

random frequency hopping algorithm does not maximize the number of unique

                                                                            Page 4


                                                                         WSOU-CANON-0000290
      Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 82 of 116




                                                             Serial No. 09/850, 124
                                                      Atty. Ref. 29250-000873/US

frequencies (or independent fading states) in this case. Tilis has consequences

for low mobility users where the fading tends to be strongly correlated for time

duration in excess of the interleaving depth of a speech frame. (n this case,

users may hop to the same frequency multiple times, experiencing similar

channel fading conditions each time. With typical channel coding schemes

employed for speech traffic channels and control signaling channels, increased

correlation within the interleaving depth can lead to degradation in error

performance (excerpts from specification, pp. 2-3).

      Familiarity with GSM is assumed and is not described herein. For

example, other than the inventive concept, a form of frequency hopping used-in

GSM is described in 3GPP TS 45.002, "3rd Generation Partnership Project:

Technical Specification Group GERAN; Digital Cellular telecommunications

System (Phase 2+); Multiplexing and Multiple Access on the Radio Path

(Release 4)." In addition, the inventive concept is implemented using

conventional programming techniques, which as such, will not be described

herein.

      FIG. 2 (Appendix C) shows a high-level block diagram of a representative

wireless endpoint 200 for use in accordance with the principles of the

invention. Other than the inventive concept, the elements shown in FIG. 2 are

well known and will not be described in detail.           Wireless endpoint 200

represents a stored-program-control-based processor architecture and includes

processor 250, memory 260 (for storing program instructions and data (such

                                                                            Page 5


                                                                          WSOU-CANON-0000291
       Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 83 of 116




                                                            Serial No. 09/850.124
                                                     Atty. Ref. 29250-000873/US

as a    set of hopping frequencies),        as further described       below)   and

communications interface(s) 265 for coupling to one or more Wireless

communication paths as represented by path 266 (e.g., 265 represents a

Wireless transmitter and a wireless receiver). In the context of this invention,

e.g., processor 250 and memory 260 implement (among other functions not

described herein) a constrained frequency hopping method for selecting

frequencies for use in transmission of signals via communications interface

265.    A detailed description of the reception and transmission of Wireless

signals is not necessary for the inventive concept and, as such, is not described

herein. Except as noted below, it is assumed that the wireless endpoint 200 is

a part of a GSM system (not shown) and is in communication with another

Wireless endpoint (not shown). Wireless endpoint 200 is representative of any

Wireless device, e.g., a base station, mobile station, user terminal, etc. (excerpts

from specification. pp. 3-4).

       In accordance with the invention, hopping frequency sequences are

constrained in order to reduce, or minimize, repeated frequencies over a time

period T. Consider a class of hopping sequences for which constraints are

imposed to minimize repeated frequencies. For example, if the total number of

frequencies, N in a hopping set is equal to 4, the hopping sequence is

constrained to prevent any repeats within a set of four bursts. Thus across two

consecutive sets of four bursts, no frequency would be repeated three or more

times.A similar case can be made for N = 8.          In this case. a constrained

                                                                            Page 6


                                                                          WSOU-CANON-0000292
          Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 84 of 116
•
    ..,
                                                   .•



                                                                 Serial No. 09/850, 124
                                                          Atty. Ref. 29250-000873/US

     hopping sequence prevents the repetition of any frequency over 8 consecutive

    bursts (i.e., it guarantees independent fading states).     Hence. the maximum

    frequency repeat across an 8-tuple would be 1.          This is shown in FIG. 3

     (Appendix D) for an illustrative speech frame 1, which illustrates constrained

    frequency hopping on a full rate traffic channel.        It should be noted that

    although the negative effects of frequency repetitions decrease for GSM hopping

    sets with larger values of N. e.g., N = 12, the inventive concept still provides

    iinprovement.

          In accordance with the invention, a hopping state, H, is defined to be:

                                                                                (1)

    which is a vector of length N, where N is the total number of frequencies

    available to hop over, and F is   ~   N and is the number of frequencies in H over

    which the wireless endpoint is constrained to hop. H can also be defined as

    H = A U B, where

                                                                               (2)


    and is the set of F frequencies over which a wireless endpoint is currently

    allowed to hop and

                             B = {HF, .... HN-1)                               (3)

    and is the set of (N - F) frequencies over which a wireless endpoint is not

    currently allowed to hop. In other words, H can be viewed as being divided into

    a set of allowable frequencies (A) and a set of prohibited frequencies (B). Let the



                                                                                Page 7


                                                                             WSOU-CANON-0000293
      Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 85 of 116




                                                            Serial No. 09/850, 124
                                                     Atty. Ref. 29250-000873/US

range of F be defined by F min and F max, where O s F mtn < F max s N (excerpts from

specification, pp. 4-5).

      For each hop (hops occur every 4.615 ms frame in the case of GSM), the

transmitter and receiver (of corresponding wireless endpoints as represented by

wireless endpoint 200 of FIG. 2) first use the following procedure in order to

determine a pseudo-random frequency index, S (also referred to herein as a

hopping index sequence value).      Steps (4) through (8), below, are found in

section 6.2.3 of the above-mentioned standard, 3GPP TS 45.002. Values for M

(where Os M ~ 152) and S (where Os S s N - 1) are computed as follows:

             M = T2+ RNTABLE ((HSNxor TIR) + T3);                            (4)

             M' = M modulo (2A NBIN);                                        (5)

             T = T3 modulo (2ANBIN);                                         (6)

             if M' < N, then                                                 (7)

                     S=M';                                                   (8)
             else,

                     S = (M' + T) modulo N;                                  (9)

where the parameters used above are defmed in Table One, which is shown in

FIG. 4 (Appendix E) (additional information on the parameters shown in Table

One are found in the above-mentioned standard - 3GPP TS 45.002) (excerpts

from specification, pp. 5-6).

      Normally, Sis used to select one of the frequencies from H. However,

and in accordance with the invention, this pseudo-random frequency index,

                                                                            Page 8


                                                                          WSOU-CANON-0000294
      Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 86 of 116




                                                                Serial No. 09/850, 124
                                                         Atty. Ref. 29250-000873/US

S, is now used to select one of the allowable frequencies in A. Note, that the

pseudo-random frequency index S corresponds to the Mobile Allocation Index

(MAI) that is generated by the GSM hopping algorithm for non-zero HSN

(Hopping Sequence Number) and MAIO = 0, where MAIO is the Mobile

Allocation Index Offset.   (In the generation of the pseudo-random frequency

index, S, as described below for the inventive concept, MAID=O is employed

for all users in a sector to ensure that users within a sector choose identical

indices of H. This guarantees that the hopping states are identical between

all users within a sector. In GSM, each user in a sector is assigned a unique

MAIO. TWs ensures that the frequency hopping sequences between users in

the same sector are orthogonal. This concept still applies when using the
inventive concept described below (e.g., see equation (11), below) as modulo

addition of the MAIO guarantees no intra-sector collisions.)                  Now, let the

sequence of pseudo-random frequency indices generated by the above-

described algorithm be S =   {So, S1 , S2, ...}.   Note that   S1 e   {0, 1, .. , N -I} can be

larger than the number of allowable frequencies F.                     Therefore, in this

constrained hopping algorithm, a wireless endpoint hops to:

            Hopping Frequency= (Hs + MAIO) modulo Nwhere                               (10)

            S' = (SJ modulo F .                                                       ( 11)

      In other words, and in accordance with the invention, S' is restricted to

the allowable set, A (excerpts from specification, p. 6).




                                                                                      Page 9


                                                                                   WSOU-CANON-0000295
      Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 87 of 116




                                                              Serial No. 09/850, 124
                                                       Atty. Ref. 29250-000873/US

      Turning now to FIG. 5 (Appendix F), an illustrative flow chart is shown

for updating the hopping state for a constrained frequency hopping method in

accordance with the plinciples of the invention. In steps 505, 510 and 515,

the value of the currently hopped frequency, HR, is swapped (via the variable c)

with HF-1 , the last allowable frequency in A.        Thus, the currently hopped

frequency becomes the last element in the set A, at position F-1. In the step

520, the size of A is reduced by decrementing F by one so that the set of

frequencies over which the user can hop for the next burst is reduced (thus,

excluding the currently hopped frequency, which is now effectively inserted into

B). In step 525, if F reaches a pre-determined minimum value, Fm1n, (e.g., 0), F

is reset to F,n" and His cyclically shifted to the right by (F.... ,, - Fmi,J modulo N,
and A is set equal to the first F mwc elements of H (while B = H-A (which in some

instances my be the null set)). In this way, the oldest candidates in H can be

considered once again.

      Consider an example with the following parameters:

             N = 8 frequencies:

             Fmtn =   0, Fmax = 4;

             Initial hopping state H = {l 3 4 6 2 0 5 7) (obviously, each

                      number in H corresponds to an a priori assigned frequency);

                      and

             Initial value of F = 4 .




                                                                              Page 10


                                                                             WSOU-CANON-0000296
      Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 88 of 116




                                                             Serial No. 09/850, 124
                                                      Atty. Ref. 29250-000873/US

      Table 1\vo, shown in FIG. 6 (Appendix G}, illustrates the constrained

·frequency hopping method when the GSM hopping index sequence, S, is

illustratively equal to {l 5 2 4 l ...} for the first 5 bursts (burst number O

through burst number 4). As can be observed from Table 1\vo, the first column

shows the burst number; the second column shows the associated value of the

hopping index sequence for that burst number (taken from S = {1 5 2 4 1 ... });

the third column illustrates the allowable frequency set A; the fourth column

shows the computed hop frequency in accordance with equations (10) and (11),

above; the fifth column shows the updating of H (or equivalently A (and B for

that matter)) using the method shown in FIG. 5; and the sixth column

illustrates the value of F (excerpts from specification, pp. 6-7).

      As noted above, and shown in the first row of Table 1\vo, the initial set of

hopping frequencies is H   ={1 3 4 6   2 0 5 7 J and F   = 4.   As such, for the first

burst number of 0, A is effectively set equal to the first four hopping

frequencies of H, as shown in row 2 of Table 1\vo (and the remaining

frequencies of H are a part of B). The hop frequency is computed in accordance

with equation (11), above, with the result shown in row 2 of Table 1\vo, i.e.,

H1 = 3.   H is now adjusted as shown in the flow chart of FIG. 5, i.e.,

H = { 1 6 4 3 2 0 5 7}.   In other words, the frequency value at the computed

index position 1 is exchanged with the frequency value at index position (F- 1).

In this example, 3 is exchanged with 6 at the 1st and 3 rd positions (recalling




                                                                             Page 11


                                                                            WSOU-CANON-0000297
        Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 89 of 116
,,,



                                                           Serial No. 09/850, 124
                                                    Atty. Ref. 29250-000873/US

 that the position index begins at 0). Finally, Fis adjusted to 3, as shown in the

final column entry for row 2 of Table 1\vo (excerpts from specification, pp. 7-8).

        As a result, since Fis now equal to 3, for the next burst number of 1. the

 next hop frequency is now restricted to 1, 6, or 4 since the size of A has been

 reduced as shown in row 3 of Table 2 . (Alternatively, the allowed frequency

selections from H have been constrained to the first three frequencies.) The

 hop frequency is computed in accordance with equation (11), above, with the

 result shown in row 3 of Table 1\vo, i.e., H2 = 4. His now adjusted as shown in

 the flow chart of FIG. 5, i.e., H = {1 6 4 3 2 0 5 7}.      In other words, the

frequency value at the computed index position 2 is exchanged with the

 frequency value at index position (F - 1). In this example though the positions

 are the same since the selected index position and the value of Fare the same,

 i.e.. 3.   Therefore, the ordering of the frequencies in H does not change.

 Finally, Fis adjusted to 2, as shown in the final column entry for row 3 of Table

1\vo.

        For the next burst number of 2, the next hop frequency is now restricted

 to 1 and 6 since the size of A has been reduced as shown in row 4 of Table 2

 (since F now equals 2). The hop frequency is computed in accordance with

 equation (11), above, with the result shown in row 4 of Table 1\vo, i.e., Ho= 1.

 H    is now adjusted      as   shown in    the   flow   chart of FIG.     5,   i.e.,

 H = {6 1432 0 5 7).     In other words, the frequency value at the computed

 index position O is exchanged with the frequency value at index position (F - 1).

                                                                          Page 12


                                                                         WSOU-CANON-0000298
         Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 90 of 116
,.,
                                         •'



                                                               Serial No. 09/850, 124
                                                        Atty. Ref. 29250-000873/US

In this example, 1 is exchanged with 6 at the 0 th and 1st positions. Finally, Fis

adjusted to 1, as shown in the final column entry for row 4 of Table Two.

          For the next burst number of 3, the next hop frequency is now restricted

to 6 since the size of A has been reduced as shown in row 5 of Table 2 (since F

now equals 1). The hop frequency is computed in accordance with equation

(11), above, with the result shown in row 5 of Table Two, i.e., Ho= 6. His now

adjusted as shown in the flow chart of FIG. 5, i.e., H = {6 1 4 3 2 O 5 7}. In

other words, the frequency value at the computed index position O is

exchanged with the frequency value at index position (F-1). In this example

though the positions are the same since the selected index position and the

value of F are the same, i.e., 0. As such, the ordering of the frequencies in H

does not change. Finally, Fis adjusted to 0, as shown in the final column

entiy for row 5 of Table Two.          However, this update to F indicates that the

minimum value is reached and hence, His cyclically shifted by (Frnax-Fmu.J mod

N     =4 and Fis reset to F max = 4.   Titis is shown by the additional entries in row

5 of columns 5 and 6 of Table Two, where now H = {2 0 5 7 6 1 4 3} and F = 4.

Consequently, for the next burst number of 4, the size of A has been increased

as shown in row 6 of Table 2 (since F now equals 4) and A= {2 O 5 7}. As a

result of this constrained frequency hopping method, the hop sequence for the

first 5 burst numbers is: 3, 4, 1, 6, (of course assuming that the MAIO

associated with this user equals 0, else refer to equation (11)) (excerpts from

specification, pp. 8-9).


                                                                             Page 13


                                                                            WSOU-CANON-0000299
      Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 91 of 116

                                   .•



                                                           Sertal No. 09/850, 124
                                                    Atty. Ref. 29250-000873/US

      This algortthm is stated in a general way to allow flexibility in the actual

implementation. Although the proposed change ultimately alters the hopping

sequence, this algorithm uses the existing GSM hopping framework thus

allowing legacy mobiles to be easily supported. In addition, the similarity to

the current GSM hopping algorithm allows this feature to be turned off for

cases such as large spectrum deployments where little to no gains do not

warrant the additional complexity. In such cases, the regular GSM hopping

algorithm can be employed.

      Note, it is recommended that wireless endpoints run the proposed

algorithm at all times, even durtng silence, in order to maintain the hopping

state. Maintaining hopping states is needed to ensure that there are no intra-

sector collisions. Since the algorithm considers consecutive bursts spanning

multiple frames, the algortthm easily applies to full rate voice (diagonally

interleaved) and data (block interleaved) services. The algorithm also applies to

half rate voice if N   ~   8.

      The following should be noted with respect to protocol aspects. When a

user enters the system (e.g. at the start of a voice call), the wireless endpoint

must know the hopping state, H, the number of currently allowable

frequencies, F, and the range of F defined by Fmin and Fmax where O      ~   Fmin   ~

Fmax ~ F. Fmin and Fmax are assumed to be provided durtng call setup. The

network can provide H and F to a wireless endpoint (e.g., a user terminal) in

any number of ways, such as:


                                                                             Page 14


                                                                         WSOU-CANON-0000300
     Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 92 of 116
•'




                                                             Serial No. 09/850, 124
                                                      Atty. Ref. 29250-000873/US

      1)      These parameters can be provided during call setup signaling from

              another wireless endpoint along with an associated timestamp by

              suitable modification of messages used in existing call setup

              protocols. Since the algorithm to reconstrnct the time evolution of

              H and F are known, either wireless endpoint can then determine

              the state information at the current time (effectively providing

              information on A, etc.): or

      2)      Alternatively, state information can be autonomously derived at a

              wireless endpoint by refreshing the state information at pre-

              determined time instants. For example, the state can be refreshed

              (i.e., H = {Ho, H1, ... , HN-1}, F = Fmax) at pre-determined time

              instants.   The wireless endpoint can then reconstrnct the time

              evolution of H and F from the previous refresh instant to the

              current time.

(excerpts from specification, pp. 9-10)

      As described above, and in accordance with the invention, a constrained

hopping sequence has been described for reducing the rate at which

frequencies    are   repeated   (or alternatively,   maximizes   the   number of

independent fading states). The use of constrained frequency hopping allows

GSM pseudo-random frequency hopping to achieve full fading diversity under

spectrum constraints within the interleaving depth of a speech frame. As such,

the constrained hopping algorithm maximizes the number of unique

                                                                          Page 15


                                                                         WSOU-CANON-0000301
      Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 93 of 116




                                                           Serial No. 09/850,124
                                                    Atty. Ref. 29250-000873/US

frequencies that occur over the interleaving depth of a speech frame. This

pennits an improvement in fading diversity performance with negligible impact

on interferer diversity and interference averaging capability of the existing GSM

pseudo-random hopping algorithm.

      The foregoing merely illustrates the principles of the invention and it will

thus be appreciated that those skilled in the art will be able to devise

numerous alternative arrangements which, although not explicitly described

herein, embody the principles of the invention and are within its spirit and

scope. For example, although illustrated in the context of pseudo-random

frequency selection, other selection methods may be used.         Also, although

shown as a separate elements. any or all of the elements of FIG. 1 (e.g., 260)
may be implemented in a stored-program-controlled processor (excerpts from

specification, pp. 10-11).

      Appellants respectfully note that the above summacy of the invention,

including any indication of reference numerals, drawings, figures, paragraphs,

page numbers, etc. (collectively referred to as "descriptions" of the application)

have been provided solely to comply with the U.S. Patent and Trademark

Office's rules concerning the appeal of the claims of the present application. As

such, the descriptions above are merely exemplacy and should not be

construed to limit the claims of the present application in any way whatsoever.




                                                                         Page 16


                                                                        WSOU-CANON-0000302
       Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 94 of 116




                                                           Sertal No. 09/850, 124
                                                    Atty. Ref. 29250-000873/US

VI.    ISSUES TO BE REVIEWED ON APPEAL

       (i.)    Whether or not claims 1, 3·, 15-17 and 19 are anticipated by U.S.

Patent No. 5,377,221 to Munday et al. ("Munday").

       (ii.)   Whether of not claims 1, 5, 6, 27 and 22 are anticipated by U.S.

Patent No. 6,345,066 to Haartsen ("Haartsen").

VII.   ARGUMENTS

The claims are patentable over the newly cited references to Munday and
Haartsen

       Each of the claims of the present invention includes the feature of

pseudorandomly selecting a frequency or frequencies from a set of frequencies

that has been constrained, reduced or limited "such that at least one of the

selected frequencies is prohibited from subsequent selection in at least a

portion of [al time pertod, T."


       It is respectfully submitted that neither Munday nor Haartsen, taken

separately (or in combination), discloses or suggests such a prohibition on

frequency selection.


       Instead, it appears that after a set of frequencies is selected in Munday

or Haartsen any frequency within the set can be re-selected without

prohibition.    Said another way, neither Munday nor Haartsen is prohibited

from re-selecting a frequency, from a set of allowable frequencies, that has




                                                                        Page 17


                                                                       WSOU-CANON-0000303
     Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 95 of 116
                                           •J




                                                               Sertal No. 09/850, 124
                                                        Atty. Ref. 29250-000873/US

already been selected during a time pertod, T, as in the claims of the present

invention.


      Therefore, Applicants respectfully submit that neither Munday nor

Haartsen can anticipate (or render obvious) the claims of the present invention.


                         IX.   CONCLUSION


      Accordingly, for at least the aforementioned reasons, Appellants

respectfully request the Honorable Members of the Board of Patent Appeals and

Interferences to reverse each of the outstanding rejections in connection with

the present application and allow each of the pending claims 1. 3, 5, 6, 15- 17,

19, 21 and 22 in connection with the present application.

      If necessary, the Commissioner is hereby authorized in this, concurrent,

and future replies, to charge payment or credit any overpayment to Deposit

Account No.08-0750 for any additional fees required under 37 C.F.R. § 1.16 or

under 37 C.F.R. § 1.17; particularly, extension of time fees.




                                     By:
                                                       E. Curtin, Reg. No. 37,602
                                                    . Box 8910
                                                R ston, Virginia 20195
                                                ( 03) 668-8000
JEC:psy


                                                                             Page 18


                                                                            WSOU-CANON-0000304
     Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 96 of 116
                                         .,


                                                          Serial No. 09/850, 124
                                                   Atty. Ref. 29250-000873/US


                                 APPENDIX A

      1.    (Previously Presented)    A method for use in wireless equipment.

the method comprising the steps of:

      transmitting signals using frequency hopping over a time period T, by

      pseudorandomly selecting a frequency from a set of N frequencies such

that over at least a portion of the time period T, the frequency selection is

constrained to less than the N frequencies and such that at least one of the

selected frequencies is prohibited from subsequent selection in at least a

portion of the time period T,

      where N is the total number of frequencies available for frequency

hoppin~

      2.    (Cancelled)


      3.    (Previously Presented)    A method of frequency hopping for use in

wireless equipment, the method comprising the steps of:

      storing a set of hopping frequencies; and

      pseudorandomly selecting frequencies        from    the   set of hopping

frequencies over a time period T by limiting the available frequencies from the

hopping set over at least a portion of the time period T such that at least one of

the selected frequencies is prohibited from subsequent selection in at least a

portion of the time period T.



                                                                         Page 19


                                                                        WSOU-CANON-0000305
      Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 97 of 116




                                                           Serial No. 09/850, 124
                                                    Atty. Ref. 29250-000873/US
      4.    (Cancelled)


      5.    (Previously Presented)   A method of frequency hopping for use in

wireless equipment, the method comprising the steps of:

      initializing a hopping set to a size of F frequencies, the hopping set used

to pseudorandomly select therefrom hopping frequencies over a time period T,

and

      reducing the size of the hopping set over a portion of the time period T by

at least one frequency such that at least one of the selected frequencies is

prohibited from subsequent selection in at least a portion of the time period T,

      where Fis the number of frequencies in a hopping state, H, over which a

wireless endpoint is constrained to hop.


      6.    (Previously Presented)   A method of frequency hopping for use in

wireless equipment, the method comprising the steps of:

      initializing a hopping set to a size of N frequencies, the hopping set used

to select therefrom hopping frequencies over a time period T: and

      pseudorandomly selecting frequencies from the hopping set over the time

period T such that at least one of the selected frequencies is prohibited from

subsequent selection in at least a portion of the time period T,

      where N is the total number of frequencies available for frequency

hopping.




                                                                         Page 20


                                                                        WSOU-CANON-0000306
      Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 98 of 116




                                                           Serial No. 09/850, 124
                                                    Atty. Ref. 29250-000873/US

      7.     (Cancelled)


      8.     (Previously Presented)   A method of frequency hopping for use in

wireless equipment, where a hopping set is initialized to a size of N frequencies,

the hopping set used to select therefrom hopping frequencies over a time period

T, the method comprising the steps of:

      determining a hopping index value;

      modifying the hopping index value by at least the modulo of a number F,

whereFs N;

      pseudorandomly selecting a hopping frequency from the hopping set of a

function of the modified hopping index value;

      adjusting the order of the hopping set such that the selected hopping

frequency is now at a position corresponding to the value of F and such that at

least one of the selected frequencies is prohibited from subsequent selection in

at least a portion of the time period 1;

      reducing the value of F; and

      returning to the determining step,

      where N is the total number of frequencies available for frequency

hopping and where Fis the number of frequencies in a hopping state, H, over

which a wireless endpoint is constrained to hop.




                                                                          Page 21


                                                                        WSOU-CANON-0000307
          Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 99 of 116
•
                                           '   .
                                                              Serial No. 09/850. 124
                                                       Atty. Ref. 29250-000873/US

          9.    (Previously Presented)   The method of claim 8 wherein when the

    value of F reaches a predefined minimum value. further including the step of

    shifting the hopping set in a cyclical direction by a value equal to a difference

    between a predefined maximum value for F and the minimum value, modulo N.


          10.   (Previously Presented)   A method for frequency hopping for use in

    wireless equipment. the method comprising the steps of:

          initializing a hopping set to a size of N frequencies, the hopping set used

    to select therefrom hopping frequencies over a time period T;

          dividing the hopping set into an allowable frequency set and a prohibited

    frequency set;

          pseudorandomly selecting frequencies from the allowable frequency set;

    and

          after at least one frequency selection, adjusting the membership in the

    allowable frequency set and the prohibited frequency set such that at least one

    of the selected frequencies is prohibited from subsequent selection in at least a

    portion of the time period T,

          where N is the total number of frequencies available for frequency

    hopping.


          11.   (Cancelled)




                                                                             Page 22


                                                                           WSOU-CANON-0000308
     Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 100 of 116
                                           I   •'




                                                                Serial No. 09/850, 124
                                                         Atty. Ref. 29250-000873/US

      12.   (Original)   The method of claim 10 wherein membership in the

allowable frequency set and the prohibited frequency set at a current time is

derived from knowledge of the allowable frequency set and the prohibited

frequency set at an earlier time.


      13.   (Previously Presented)     The          method   of   claim   10    wherein

knowledge of the allowable frequency set and the prohibited frequency set at a

particular time is provided by one wireless endpoint to another wireless

endpoint through explicit signaling.


      14.   (Original)   The method of claim 10 wherein all N frequencies in

the hopping set are assumed allowable at pre-determined time instants.

      15.   (Previously Presented)     A       pseudorandom       frequency     hopping

method for use in wireless equipment, the method comprising the steps of:

      dividing a hopping set into an allowable frequency set and a prohibited

frequency set; and

      transmitting information associated with the division of the hopping set

to another wireless endpoint such that at least one of the selected frequencies

is prohibited from subsequent selection in at least a portion of the time period

T.




                                                                                Page 23


                                                                               WSOU-CANON-0000309
     Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 101 of 116
                                           I   •




                                                             Serial No. 09/850, 124
                                                      Atty. Ref. 29250-000873/US

      16.    (Original)   The method of claim 15 wherein the transmitted

information enables the other wireless endpoint to derive the allowable

frequency set.


      17.   (Previously Presented)       A wireless endpoint comprising:

      a transmitter for transmitting signals using frequency hopping over a

time period T; and

      a processor for pseudorandomly selecting a frequency from a set of N

frequencies such that over at least a portion of the time period T, the frequency

selection is constrained to less than the N frequencies and such that at least

one of the selected frequencies is prohibited from subsequent selection in at

least a portion of the time period T ,

      where N is the total number of frequencies available for frequency

hopping.


      18.   (Cancelled)


      19.   (Previously Presented)       A wireless endpoint comprising:

      a memoxy for storing a set of hopping frequencies; and

      a processor for pseudorandomly selecting frequencies from the set of

hopping frequencies over a time period T by limiting the available frequencies

from the hopping set over at least a portion of the time period T such that at




                                                                            Page 24


                                                                           WSOU-CANON-0000310
           Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 102 of 116
.,   •



                                                                Serial No. 09/850, 124
                                                         Atty. Ref. 29250-000873/US

     least one of the selected frequencies is prohibited from subsequent selection in

     at least a portion of the time period T.


           20.    (Cancelled)


           21.    (Previously Presented)    A wireless endpoint comprising:

           a . memory for storing a hopping set comprising F frequencies, the

     hopping set used to pseudorandomly select therefrom hopping frequencies over

     a time period T; and

           a processor for reducing the size of the hopping set over a portion of the

     time period T by at least one frequency such that at least one of the selected

     frequencies is prohibited from subsequent selection in at least a portion of the

     time period T ,


           where Fis the number of frequencies in a hopping state, H. over which a

     wireless endpoint is constrained to hop.


           22.    (Previously Presented)   A wireless endpoint comprising:

           a memory for storing a hopping set comprising N frequencies, the

     hopping set used to select therefrom hopping frequencies over a time period T,

     and

           a processor for pseudorandomly selecting frequencies from the hopping

     set over a time period T such that at least one of the selected frequencies is

     prohibited from subsequent selection in at least a portion of the time period T,


                                                                               Page 25


                                                                              WSOU-CANON-0000311
     Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 103 of 116
•



                                                            Serial No. 09/850, 124
                                                     Atty. Ref. 29250-000873/US

      where N is the total number of frequencies available for frequency

hopping.


      23.    (Cancelled)


      24.    (Previously Presented)     A wireless endpoint comprising:

      a memory for storing a hopping set comprising N frequencies, the

hopping set used to pseudorandomly select therefrom hopping frequencies over

a time period T; and

      a processor for (a) determining a hopping index value, (b) modifying the

hopping index value by at least the modulo of a number F where F              ~   N,

(c) selecting a hopping frequency from the hopping set as a function of the

modified hopping index value, (d) adjusting the order of the hopping set such

that the selected hopping frequency is now at a position corresponding to the

value of F such that at least one of the selected frequencies is prohibited from

subsequent selection in at least a portion of the time period T, (e) reducing the

value of F, and (f) returning to (a),

      where N is the total number of frequencies available for frequency

hopping and where F is the number of frequencies in a hopping state, H, over

which a wireless endpoint is constrained to hop.




                                                                           Page 26


                                                                          WSOU-CANON-0000312
      Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 104 of 116
•


                                                           Serial No. 09/850, 124
                                                    Atty. Ref. 29250-000873/US

      25.   (Original)    The wireless endpoint of claim 24 wherein when the

value of F reaches a predefined minimum value, the processor further shifts

the hopping set in a cyclical direction by a value equal to a difference between a

predefined maximum value for F and the minimum value, modulo N.


      26.   (Previously Presented)   A wireless endpoint comprising:

      a memory for storing a hopping set comprising N frequencies, the

hopping set used to select therefrom hopping frequencies over a time period T:

and

      a processor for (a) dividing the hopping set into an allowable frequency

set and a prohibited frequency set, (b) pseudorandomly selecting frequencies

from the allowable frequency set, and (c) after at least one frequency selection,

adjusting the membership in the allowable frequency set and the prohibited

frequency set such that at least one of the selected frequencies is prohibited

from subsequent selection in at least a portion of the time period T ,

      where N is the total number of frequencies available for frequency

hopping.


      27.   (Cancelled)




                                                                          Page 27


                                                                         WSOU-CANON-0000313
                   Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 105 of 116
                                                                                                                                  '
                                                                                                                                      !
                                                                                                                                      ...
                                                           Balachandran-Kang-Sanwal-Seymour 21-1-3-12

                                                    FIG. 1

       Prior Ari


                                                                         Speech frame 2
                                                                I    I              I
                                                                I    I              I                    I
                                                                I    I              I .                  I



                                                      • •                           • •                 •
                                                                                                         I
                                                      I         I    I
                                                                                    '      I




          Even bits      1      1     1        1      2        2
                                                                    •2   · 2        3      3    3       3
          Odd.bits       X      X     X        X      1        1    1     1         2      2    2       2                   ...

          FreQuencv      (3    l1     (4       fn     (4       (4   {5    f6        f2 ·   f2   (3      (5

                                       AI             AI       AI
                                                                                                     Bursts
                                                                                                              •
                                          I
                                          I           'I
                                                       I


                                              Speech frame 1                   ·J

                                                                                                                      ~
                                                                                                                      >d
                                                                                                                      t'l
                                                                                                                      ~
                                                                                                                      H
                                                                                                                      ><
                                                                                                                      tD
~
(/)
0
C
h
)>
z
0
z                                                                                                                 1/6 ·
b
0
0
0
....
(,)

~
       Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 106 of 116
                                                                                                                  •

                                                                                                                       •
                                     FIG. 2    Balachandran-Kang-Sanwal-Seymour 21 - 1-3-12




                                         • 266                                                        -:··.'l,;_-:-:


         ---~-----------~-----~~~~---------------------~~,
                          265            •
                                   Communications

                                         ..
                                     Interface(s)
                                                                                                            .,-




          260                                                 250

                                              251
                Memory
                           ....
                          ......                       -
                                                      ---,,     Processor

                                                                                                ~
                                                                                                "d
                                                                                                t"1
                                                                                                -~
       ··-----------~--------------------------------------                                     1-1
                                                                                                :x:
~                                                                           200                 C')
(/)
0
C
()
)>
z
0
z                                                                                         2/6
b
0
0
0
_.
(,.)

u,
               Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 107 of 116
                                                                                                                         t!

                                                                                                                         ~




                                                                                                                         •
                                                    Balachandran-Kang-Sanwal-Seymour 21-1-3-12

                                             FIG. 3




       Even bits     1      1     1     1      2        2    ·2   2     3     3      3       3                       ~


       (lij_bits     X      X     X     X      1        1     1   1     2     2      2       2                       L



       FrPn•JerCV    (3     f1    (4    fo     (7       '8   fs   f6    f1    (3 .   fo      (4                      '
                                                                                          Bursts
                                                                                                   •
                                       Speech frame I




                                                                                                             - ~
                                                                                                              "d
                                                                                                              t>:I
                                                                                                              E3
                                                                                                              1-1
                                                                                                              X
~                                                                                                             t:1
(/)
0
C
()
)>
z
0
z                                                                                                      3/6
b
0
0
0
....
(,.)

0)
                       Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 108 of 116
                                                                                                                                       ~
                                                                                                                                       ,le




                                                                                                                                        •
                                                          Balachandran-Kang-Sanwal-Seymour 21-1-3-12

                                                     FIG. 4

         Prior Art


                                                                                                                               ·....
                     Parameter                            Definition                              Range
       TOMA Frame Number, FN                 TOMA frame number                        0 to   (26 X 51   X   2048) -
                                                                                      1
       Time parameter, T1 R                  fFN div (26 x 51 )1 modulo 64            0 to   63
       Time parameter, T2                    FN modulo 26                             0 to   25                                   ..
       Time parameter, T3                    FN modulo 51                             0 to   50                                  "
       Hopping Sequence Number               Used along with other time .             0 to   63
       (HSN)                                 parameters to generate a pseudo-
                                             random hopping sequence
       NBIN                                  Number of bits required to
                                             represent N ·
                                                                                                                               ..
       xor                                   Bit-wise exclusive or of .a bit binary
                                             operands
                                                                                                                        ~
                                                                                                                        '"O
                                                                                                                        tz:I
                                                                                                                        zt:,
                                                                                                                        H

                                                    Table One                                                           ><
~                                                                                                                       tz1
(/)
0
C
()
)>
z
0
z                                                                                                                 4/6
b
0
0
0
_.
(,.)


"'
       Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 109 of 116
                                                                                                          ~'
                                                                                                     . /!.
                                                                                                          ....
                                                                                                          •
                                              Balachandran-Kang-Sanwal-Seymour 21-1-3-12

                                    .- FIG. 5



                   505
                         Set c = HR, where R = S; modulo F

                   510
                                   Set HR= HF. 1                                                    ~



                                                                                                    ,.
                                                                                                    -!.


                   515                                                                              i


                                   Set HF-I    =   c

                   520
                                    F = F:.. 1

                   525                                                                       e;
                                                                                             l,:j

                        If F ~ Fmin then Set F = Fmax and                                    tl1
                                                                                             §
                                                                                             H
               shift H cyclically to the right (Fmax-Fmin)modulo N)                          :><l
~                                                                                            >rj
(/)
0
C
()
)>
z
0
z                                                                                      5/6
b
0
0
0
(,.)
__.
0)                                            .-
                     Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 110 of 116

                                                                                                                                           ~
                                                                                                                                      .~...
                                                                                                                                           •
                                                           Balachandran-Kang~Sanwal-Seymour 21-1-3-12

                                                   FIG. 6
             column l

               i                                                                                     '
              Burst Hopping                            Compute Hop
                                         A                                             H                 F                ·.:.: ··
             Number index                               .Frequency
      rowl
         •      --         --            --                     --           = {l 3 4 6 2 0 5 7)
                                                                               H                   F=4
                0          I      _ A= {l 3 4 6)     Ho mod 4) = H1 = 3 H = {I 6 4 3 2 0 5 7)      F =3
                                                                                                                                     ...
                1          5        A=/164)          H,s mod 3) = Hi = 4 . H = {l 6 4 3 2 0 5 7)   F=2                               -~
                                                                                                                                     ,"
                2          2         A= {J 6)        H,2mod2) = Ho= 1 H = {6 1 4 3 2 0 5 7)        F=J                               ~


                                      A=:== {6}      H(4mod I) =      Ho= 6    H = {6 1 4 3 2 0 5 7} F= 0,
                3          4
                                                                               H = {2 0 5 7 6 1 4 3) F=4 ·
                4          1       A= {2 0 5 7)     . Ho   mod 4) =   H1 = 0   H _{2 7 5 0 6 1 4 3) F =3
                •          •            •                       •                     •                  •                 .    -

                •          •            •                       •                     •                  •                     ,•,




                •          •            •                       •                     •                  •         ~
                                                                                                                   "0
                                                                                                                   t'1
                                                                                                                   zt:I
                                                                                                                   H .
                                                     Table Two                                                     X
~                                                                                                                  <,)
(/)
0
C
0
)>
z
0
z                                                                                                            6/6   -
b
0
0

...
0
(,)

CD
                        Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 111 of 116

                       UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                                                          UNITED STATES DEPARTMENT OF COMMERCE
                                                                                                          United Stain Patent and Trademark Office
                                                                                                         Address: COMMISSIONER FOR PATENTS
                                                                                                               P.O. Box 1450
                                                                                                               Alexandria, Virginia 22313•1450
                                                                                                               www.uspto.gov



                                       NOTICE OF ALLOWANCE AND FEE(S) DUE

       30594             7590          01/13/2006                                                                             EXAMINER

    HARNESS, DICKEY & PIERCE, P.L.C.                                                                                        ZHENG,EVA Y
   P.O. BOX 8910
                                                                                                              ART UNIT                      PAPER NUMBER
   REST0N, VA 20195
                                                                                                                 2634

                                                                                                        DATE MAILED: 01/13/2006




    APPLICATION NO.             FILING DATE                        FIRST NAMED INVENTOR                 ATTORNEY OOCKETNO.                CONFIRMATION NO.

       09/850,1 24               05/07/2001                            Krishna Balachandran                29250-000873/US                          1172
TITLE OF INVENTION: ENHANCED FREQUENCY HOPPING IN A WIRELESS SYSTEM




      APPLN. TYPE               SMALL ENTITY                ISSUE FEE                 PUBLICATION FEE      TOTAL FEE(S) DUE                      DATE DUE

      nonprovisional                NO                        Sl 400                          S300              Sl700                            04/13/2006

THE APPLICATION IDENTIFIED ABOVE HAS BEEN EXAMINED AND IS ALLOWED FOR ISSUANCE AS A PATENT.
PROSECUTION QNIHE MERITS I.S CLOSED. THIS NOTICE OF ALLOWANCE IS NOT A GRANT OF PATENT RIGHTS.
THIS APPLICATION JS SUBJECT TO WITHDRAWAL FROM ISSUE AT THE INITIATIVE OF THE OFFICE OR UPON
PETITION BY THE APPLICANT. SEE 37 CFR 1.313 AND MPEP 1308.
THE ISSUE FEE AND PUBLICATION FEE (IF REQUIRED) MUST BE PAID WITHIN THREE MONTHS FROM THE
MAILING DATE OF THIS NOTICE OR THIS APPLICATION SHALL BE REGARDED AS ABANDONED. IHIS
STATUTORY PERIOD CANNOT RE EXTENDED. SEE 35 U.S.C. 151. THE ISSUE FEE DUE INDICATED ABOVE
REFLECTS A CREDIT FOR ANY PREVIOUSLY PAID ISSUE FEE APPLIED IN THIS APPLICATION. THE PTOL-85B (OR
AN EQUIVALENT) MUST BE RETURNED WITHIN THIS PERIOD EVEN IF NO FEE IS DUE OR THE APPLICATION WILL
BE REGARDED AS ABANDONED.

HOW TO REPLY TO THIS NOTICE:
I. Review the SMALL ENTITY status shown above.

If the SMALL ENTITY is shown as YES, verify your current                           If the SMALL ENTITY is shown as NO:
SMALL ENTITY status:

A. If the status is the same, pay the TOTAL FEE(S) DUE shown                       A. Pay TOTAL FEE(S) DUE shown above, or
above.
B. If the status above is to be removed, check box Sb on Part B -                  B. If applicant claimed SMALL ENTITY status before, or is now
Fee(s) Transmittal and pay the PUBLICATION FEE (if required)                       claiming SMALL ENTITY status, check box Sa on Part B - Fee(s)
and twice the amount of the ISSUE FEE shown above, or                              Transmittal and pay the PUBLICATION FEE (if required) and 1/2
                                                                                   the ISSUE FEE shown above.


II. PART B - FEE(S) TRANSMITTAL should be completed and returned to the United States Patent and Trademark Office (USPTO) with
your ISSUE FEE and PUBLICATl0N FEE (if required). Even if the fee(s) have already been paid, Part B - Fee(s) Transmittal should be
completed and returned. If you are charging the fee(s) to your deposit account, section "4b" of Part B - Fee(s) Transmittal should be
completed and an extra copy of the form should be submitted.

Ill. All communications regarding this application must give the application number. Please direct all communications prior to issuance to
Mail Stop ISSUE FEE unless advised to the contrary.
IMPORTANT REMINDER: Utility patents issuing on applications filed on or after Dec. 12, 1980 may require payment of
maintenance fees. It is patentee's responsibility to ensure timely payment of maintenance fees when due.

                                                                          Page I of 3
PTOL-85 (Rev. 07/05) Approved for use through 04/30/2007.



                                                                                                                               WSOU-CANON-0000338
                          Case 6:20-cv-00980-ADA
                                              PARTDocument    52-5 Filed 08/23/21 Page 112 of 116
                                                  8 - FEE(S) TRANSMITTAL
Complete and send this form, together with applicable ree(s), to: M.!ill                             Mail Stop ISSUE FEE
                                                                                                     Commissioner for Patents
                                                                                                     P.O. Box 1450
                                                                                                     Alexandria, Virginia 22313-1450
                                                                                     or.Ell          (571) 273-2885
INSTRUCTIONS: This fonn should be used for transmitting the ISSUE FEE and PUBLICATION FEE {if required). Blocks I through 5 should be completed where
appropriate. All further correspondence including the Paeent, advance orders and notification or maintenance foes will be mailed to the current correspondence address as
indicaeed unless com:cled below or directed otherwise in Block l, by (a) specifying a new com:spondence address; and/or (b) indicating a separaee "FEE ADDRESS" for
maintenance fee notifications.
   C\JRRENT CORRESPONDENCE ADDRESS (No:t. Use Block I ro, any c!iange orad.dress)             Note: A certificate of mailing can only be used for domestic mailings of the
                                                                                              Fee(s) Transmittal. This certificate cannot be used for any other accompanying
                                                                                              paper,;. Each add;itional l)!lpe~. _such as an ~signment or formal drawing, must
         30594            7590            01/13/2006                                          have Its own certificate of ma1hng or trnn.sm1ss1on.
    HARNESS, DICKEY & PIERCE, P.L.C.                                                                                     Certificate of MaJllng or Transmission
    P.O. BOX 8910                                                                                    I hereby certify that Ibis Fee(s) Transmittal is being deposited with the United
                                                                                                     States Postal Service with sufficient ~s~e for first class mail in an enveloP.C
    RESTON, VA 20195                                                                                 addressed to the Mail Stof ISSUE FEE address above or bcinfc facsimile
                                                                                                     trnnsmitted to the USPTO i 71) 273-2885, on the dale indicaeed be ow.
                                                                                                                                                                     (Depositor's name)

                                                                                                                                                                            (Signallue)

                                                                                                                                                                                (Dal<)


I    APPLICATION NO.        I       FILING DATE          I                  FIRST NAMED INVENTOR                          l ATTORNEY DOCKET NO. I          CONFIRMATION NO.
         09/850,124                  05/07/2001                                Krishna Balachandran                             29250-000873/US                     1172
TITLE OF INVENTION: ENHANCED FREQUENCY HOPPING [NA WIRELESS SYSTEM



        APPLN. TYPE                 SMALL ENTITY                    ISSUE FEE                   PUBLICATION FEE                 TOTAL FEE(S) DUE                 DATE DUE
        nonprovisional                   NO                           $1400                              $300                            $1700                  04/13/2006

                         EXAMINER                                   ART UNIT                    CLASS-SUBCLASS
                    ZHENG.EVA Y                                        2634                          375-130000

I. Change of com:spondence address or indication or "Fee Address" (3 7          2. For printing on the patent front page, list
CFR l.3"63).                                                                    (I) the names of up to 3 regiseered patent anomeys
    D Change of correspondence address (or Change ofCorrespondence              or agents OR, al1ematively,
    Address fonn PTO/SB/122) attached.                                          (2) the name of a single firm (having as a member a         2_ _ _ _ _ __ _ __ _ __
    0 "Fee Address" indication (or "Fee Address" l.ndication form               registered attorney or agent) and the names of up to
    PTO/SB/47; Rev 03-02 or more recent) attached. Use of• Customer             2 registered patent attorneys or agents. If no name is      3
    Number Is required.                                                         listcil, no name will be printed.                            - - - - - - -- - - - - -
3. ASSIGNEE NAME AND RESIDENCE DATA TO BE PRINTED ON THE PATENT (print or type)
   PLEASE NOTE: Unless an assignee is identified below, no assignee data will appc;ar on the patent. If an assignee is identified below, the document has been filed for
   recordation as set forth in 37 CFR 3.11. Completion of this fonn is NOT a substitute for filing an assignment.
    (A) NAME OF ASSIGNEE                                                  (B) RESIDENCE: (CITY and STATE OR COUNTRY)



Please check the appropriate assignee category or categories {will not be printed on the palent) :    D Individual O Corporation or other private group entity O Government
4a. The following fee(s) are enclosed:                                    4b. Payment of Fee(s):
   0 Issue Fee                                                               O A check in the amount of the fce(s) is enclosed.
   0 Publication Fee (No small entity discount permitted)                    0 Payment by credit card. Form PT0-2038 is attached.
   0 Advance Order - # of Copies___ _ _ _ _ _ _                              0 The Director is hereby authorized by charge the required fee(s), or credit any overpayment, to
                                                                             Deposit Account Number                             (enclose an e,ctra copy of this fonn).
5. Change In Endty Status (from status indicated above)
   0 a. Applicant claims SMALL ENTITY status. See 37 CFR 1.27.              0 b. Applicant is no longer claiming SMALL ENTITY status. See 37 CFR I .27(g)(2).
The Director of the USPTO is requested to apply the Issue Fee and Publication Fee (if any) or to re-apply any previously paid issue fee to the application identified above.
NOTE: The Issue Fee and Publication Fee (if l!l'luired} will not be accepted from anyone other than the applicant; a registered attorney or agent; or the assignee or other party in
interest as shown by the records of the United States Paeent and Trademark Office.

    Authorized Signature _ _ _ _ __ _ _ _ __ _ _ _ _ _ _ _ __                                                   Date _ _ _ _ _ _ __ _ _ _ _ _ __ _

    Typed or printed name _ _ _ _ _ _ _ _ _ __ __ _ _ _ _ _ __                                                  Registration No. _ _ _ _ _ _ _ _ __ _ __

This collection of infonnation is required by 37 CFR 1.311. The infonnation is required to obtain or retain a benefit by the public which is to file (and by the USPTO to process)
an application. Confidentialil)I is governed by 35 U.S.C. 122 and 37 CFR 1. 14. This collection is estimated to take 12 minutes to comp!eee, including gathering, prepanng, and
sub11Utting the comp!eled ap11lica11on form to the USPTO. Time will vary depending upon the individual case. Any comments on the ainoun1 of time you reguire to complete
this form and/or suggestions for reducing this burden, should be sent to the Chief lnfonnation Officer, U.S. Patent and Trademark Office, U.S. Department of Commerce, P.O.
Box 1450, Alexandria, Virginia 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O. Bo,c 1450,
Alexandria, Virginia 22313-1450.
Under the Paperwork Reduclion Act of 1995, no persons are required to respond to a collection of information unless it displays a valid 0MB control number.


PTOL-85 (Rev. 07/05) Approved for use through 04/30/2007.                        0MB 0651-0033          U.S. Patent and Trademarlc Office; U.S. DEPARTMENT OF COMMERCE


                                                                                                                                                   WSOU-CANON-0000339
                      Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 113 of 116

                    UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                                        UNITED STATES DEPARTMENT OF COMMERCE
                                                                                        United Stota Patent and Trademark Office
                                                                                        Address: COMMISSIONER FOR PATENTS
                                                                                             P.O. Bo, 1450
                                                                                             Alcuodtia, ViJiinia 22313-1450
                                                                                             www.uspta.gov



    APPLICATION NO.             FILING DATE                 FIRST NAMED INVENTOR    I
                                                                                    ATTORNEY DOCKET NO.           I    CONFIRMATION NO.

       09/850,124                05/07/2001                  Krishna Balachandran        29250-000873/US                      1172

        30S94           7S90            01/13/2006                                                         EXAMINER

    HARNESS, DICKEY & PIERCE, P.L.C.                                                                      ZHENG,EVA Y
    P.O. BOX 8910
                                                                                            ART UNIT                     PAPER NUMBER
    RESTON, VA 20195
                                                                                               2634

                                                                                    DATE MAILED: 01/13/2006




                                Determination of Patent Term Adjustment under 35 U.S.C. 154 (b)
                                            (application filed on or after May 29, 2000)

The Patent Term Adjustment to date is 842 day(s). If the issue fee is paid on the date that is three months after the
mailing date of this notice and the patent issues on the Tuesday before the date that is 28 weeks (six and a half
months) after the mailing date of this notice, the Patent Term Adjustment will be 842 day(s).

If a Continued Prosecution Application (CPA) was filed in the above-identified application, the filing date that
determines Patent Term Adjustment is the filing date of the most recent CPA.

Applicant will be able to obtain more detailed information by accessing the Patent Application Information Retrieval
(PAIR) WEB site (http://pair.uspto.gov).

Any questions regarding the Patent Term Extension or Adjustment determination should be directed to the Office of
Patent Legal Administration at (571) 272-7702. Questions relating to issue and publication fee payments should be
directed to the Customer Service Center of the Office of Patent Publication at (703) 305-8283.




                                                                Page 3 of 3
PTOL-85 (Rev. 07/05) Approved for use through 04130/2007.



                                                                                                             WSOU-CANON-0000340
                           Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 114 of 116


                                                                           Application No.                      Applicant(s)

                                                                           09/850,124                           BALACHANDRAN ET AL.
                       Notice of Allowability                              Examiner                             Art Unit

                                                                           Eva Yi Zheng                         2634

             •· The MAILING DA TE of this communication appears on the cover sheet with the correspondence address--
All daims being allowable, PROSECUTION ON THE MERITS IS (OR REMAINS) CLOSED in this application. If not included
herewith (or previously mailed), a Notice of Allowance (PTOL-85) or other appropriate communication will be mailed in due course. THIS
NOTICE OF ALLOWABILITY IS NOT A GRANT OF PATENT RIGHTS. This application is subject to withdrawal from issue at the initiative
of the Office or upon petition by the applicant. See 37 CFR 1.313 and MPEP 1308.

1.12Sl This communication is responsive to RCE filed on 10/ 14/05.
2. 12Sl The allowed claim(s) is/are 1, 3, 5, 6, 8-10, 12-17, 19, 21, 22, and 24-26 .
3. 0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
            a) D All         b) D Some•     c) D None     of the:
                  1. 0 Certified copies of the priority documents have been received.
                  2.   0   Certified copies of the priority documents have been received in Application No. _ _ .
                  3.   0   Copies of the certified copies of the priority documents have been received in this national stage application from the
                           International Bureau (PCT Rule 17.2(a)).
           * Certified copies not received: _ _.

 Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file a reply complying with the requirements
 noted below. Failure to timely comply will result in ABANDONMENT of this application.
 THIS THREE-MONTH PERIOD IS NOT EXTENDABLE.

4. 0 A SUBSTITUTE OATH OR DECLARATION must be submitted. Note the attached EXAMINER'S AMENDMENT or NOTICE OF
           INFORMAL PATENT APPLICATION (PTO- 152) which gives reason(s) why the oath or declaration is deficient.

5. 0 CORRECTED DRAWINGS ( as ·replacement sheets") must be submitted.
         (a) 0 including changes required by the Notice of Draftsperson's Patent Drawing Review ( PTO-948) attached
                  1) 0 hereto or 2) 0      to Paper No./Mail Date _ _.
         (b) 0 including changes required by the attached Examiner's Amendment I Comment or in the Office action of
               Paper No./Mail Date _ _.
     Identifying indlcia such as the application number (see 37 CFR 1.84(c)) should be written on the drawings In the front (not the back) of
     each sheet. Replacement sheet(s) should be labeled as such In the header according to 37 CFR 1.121(d).

6.   0     DEPOSIT OF and/or INFORMATION about the deposit of BIOLOGICAL MATERIAL must be submitted. Note the
           attached Examiner's comment regarding REQUIREMENT FOR THE DEPOSIT OF BIOLOGICAL MATERIAL.




Attachment(s)
1. 0 Notice of References Cited (PTO-892)                                           5. 0 Notice of Informal Patent Application (PT0-152)
2.   0    Notice of Draflperson's Patent Drawing Review (PTO-948)                   6. 0 Interview Summary (PT0-413),
                                                                                          Paper No./Mail Date _ _ .
3. 0 Information Disclosure Statements (PTO-1449 or PTO/SB/08),                     7. 0 Examiner's AmendmenVComment
       Paper No./Mail Date _ _
4 . 0 Examiner's Comment Regarding Requirement for Deposit                          8. 18! Examiner's Statement of Reasons for Allowance
      of Biological Material
                                                                                    9.   0   Other _ _ .




U.S. Patent and Trademarl< Office
PTOL-37 (Rev. 7-05)                                                    Notice of Allowabillty                          Part of Paper No./Mail Date 121505




                                                                                                                             WSOU-CANON-0000341
     Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 115 of 116



Application/Control Number: 09/850,124                                               Page2
Art Unit: 2634

                                  DETAILED ACTION

                          Request for Continued Examination

1.    The request filed on Oct 14, 2005, for a Request for Continued Examination

(RCE) under 37 CFR 1.114 based on parent Application No. 09/850, 124 is acceptable

and a RCE has been established. An action on the RCE follows.



                               Allowable Subject Matter

2.    Claims 1, 3, 5, 6, 8-10,12-17,19, 21 , 22, and 24-26 are allowed.

3.    The following is an examiner's statement of reasons for allowance:

      None of the prior art teaches or suggests a frequency hopping method as the

current application. In specific, pseudorandomly selecting frequency from a set of N

(total number of frequencies available) frequencies, where prior selected frequencies

are prohibited from being selected again from the hopping set. Thus, repetition of

frequency over time period Tis reduced .

      Any comments considered necessary by applicant must be submitted no later

than the payment of the issue fee and, to avoid processing delays, should preferably

accompany the issue fee. Such submissions should be clearly labeled "Comments on

Statement of Reasons for Allowance."




                                                                             WSOU-CANON-0000342
    Case 6:20-cv-00980-ADA Document 52-5 Filed 08/23/21 Page 116 of 116


Application/Control Number: 09/850, 124                                           Page 3
Art Unit: 2634

                                      Conclusion

      Any inquiry concerning this communication or earlier communications from the

examiner should be directed to Eva Y Zheng whose telephone number is 571-272-

3049. The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.

       If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Stephen Chin can be reached on 571-272-3056. The fax phone number for

the organization where this application or proceeding is assigned is 571-273-8300.

       Information regarding the status of an application may be obtained from the

Patent Application Information Retrieval (PAIR) system. Status information for

published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

you have questions on access to the Private PAIR system, contact the Electronic

Business Center (EBC) at 866-217-9197 (toll-free).

                                                      Eva Yi Zheng
                                                      Examiner
                                                      Art Unit 2634
December 15, 2005




                                                          __, ✓1
                                                               l ~
                                                         S1iPHiN CHIN
                                                  UPERVISORY PATENT EXAMINE
                                                     TECHNOLOGY C008' 2800




                                                                              WSOU-CANON-0000343
